 



Exhibit 10.1
Published CUSIP Number: 67082KAC9
Revolving Credit CUSIP Number: 67082KAD7
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 18, 2006,
by and among
O’CHARLEY’S INC.,
as Borrower,
the Lenders referred to herein,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BANK OF AMERICA, N.A. and AMSOUTH BANK, as Syndication Agents,
KEY BANK, NATIONAL ASSOCIATION
and
JPMORGAN CHASE BANK, as Documentation Agents,
WACHOVIA CAPITAL MARKETS, LLC,
as a Lead Arranger and Sole Book Manager,
and
AMSOUTH BANK, as a Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page     ARTICLE I DEFINITIONS     1  
SECTION 1.1
  Definitions     1  
SECTION 1.2
  General     19  
SECTION 1.3
  Other Definitions and Provisions     19   ARTICLE II REVOLVING CREDIT FACILITY
    19  
SECTION 2.1
  Revolving Credit Loans     19  
SECTION 2.2
  Swingline Loans     20  
SECTION 2.3
  Procedure for Advances of Revolving Credit Loans     22  
SECTION 2.4
  Repayment of Loans     23  
SECTION 2.5
  Evidence of Debt     24  
SECTION 2.6
  Permanent Reduction of the Revolving Credit Commitment     24  
SECTION 2.7
  Termination of Revolving Credit Facility     25  
SECTION 2.8
  Increase of Revolving Credit Commitment     25   ARTICLE III LETTER OF CREDIT
FACILITY     26  
SECTION 3.1
  L/C Commitment     26  
SECTION 3.2
  Procedure for Issuance of Letters of Credit     27  
SECTION 3.3
  Commissions and Other Charges     27  
SECTION 3.4
  L/C Participations     28  
SECTION 3.5
  Reimbursement Obligation of the Borrower     29  
SECTION 3.6
  Obligations Absolute     29  
SECTION 3.7
  Effect of Application     30   ARTICLE IV [Intentionally Omitted]     30  
ARTICLE V GENERAL LOAN PROVISIONS     30  
SECTION 5.1
  Interest     30  
SECTION 5.2
  Notice and Manner of Conversion or Continuation of Loans     33  
SECTION 5.3
  Fees     33  
SECTION 5.4
  Manner of Payment     35  
SECTION 5.5
  Crediting of Payments and Proceeds     35  
SECTION 5.6
  Adjustments     35  
SECTION 5.7
  Obligations of Lenders     36  
SECTION 5.8
  Changed Circumstances     37  
SECTION 5.9
  Indemnity     38  
SECTION 5.10
  Increased Costs     38  
SECTION 5.11
  Taxes     39  
SECTION 5.12
  Security     41  
SECTION 5.13
  Mitigation Obligations; Replacement of Lenders     41   ARTICLE VI CLOSING;
CONDITIONS OF CLOSING AND BORROWING     42  
SECTION 6.1
  Closing     42  
SECTION 6.2
  Conditions to Closing and Initial Extensions of Credit     42  
SECTION 6.3
  Conditions to All Extensions of Credit     47   ARTICLE VII REPRESENTATIONS
AND WARRANTIES OF THE BORROWER     47  
SECTION 7.1
  Representations and Warranties     47  
SECTION 7.2
  Survival of Representations and Warranties, Etc     55  

i



--------------------------------------------------------------------------------



 



                      Page     ARTICLE VIII FINANCIAL INFORMATION AND NOTICES  
  56  
SECTION 8.1
  Financial Statements and Projections     56  
SECTION 8.2
  Officer’s Compliance Certificate     57  
SECTION 8.3
  Accountants’ Certificate     57  
SECTION 8.4
  Other Reports     57  
SECTION 8.5
  Notice of Litigation and Other Matters     58  
SECTION 8.6
  Accuracy of Information     59   ARTICLE IX AFFIRMATIVE COVENANTS     59  
SECTION 9.1
  Preservation of Corporate Existence and Related Matters     59  
SECTION 9.2
  Maintenance of Property     59  
SECTION 9.3
  Insurance     59  
SECTION 9.4
  Accounting Methods and Financial Records     60  
SECTION 9.5
  Payment and Performance of Obligations     60  
SECTION 9.6
  Compliance with Laws and Approvals     60  
SECTION 9.7
  Environmental Laws     60  
SECTION 9.8
  Compliance with ERISA     61  
SECTION 9.9
  Compliance with Agreements     61  
SECTION 9.10
  Visits and Inspections     61  
SECTION 9.11
  Additional Subsidiaries; Equipment; Real Property Acquisitions     61  
SECTION 9.12
  Use of Proceeds     63  
SECTION 9.13
  Conduct of Business     63  
SECTION 9.14
  Further Assurances     63  
SECTION 9.15
  Landlord Consents     63   ARTICLE X FINANCIAL COVENANTS     63  
SECTION 10.1
  Maximum Adjusted Debt to EBITDAR Ratio     63  
SECTION 10.2
  Maximum Senior Secured Leverage Ratio     63  
SECTION 10.3
  Minimum Fixed Charge Coverage Ratio     64  
SECTION 10.4
  Minimum Capital Expenditures Ratio     64   ARTICLE XI NEGATIVE COVENANTS    
64  
SECTION 11.1
  Limitations on Debt     64  
SECTION 11.2
  Limitations on Liens     66  
SECTION 11.3
  Limitations on Loans, Advances, Investments and Acquisitions     67  
SECTION 11.4
  Limitations on Mergers and Liquidation     68  
SECTION 11.5
  Limitations on Sale of Assets     68  
SECTION 11.6
  Limitations on Dividends and Distributions     70  
SECTION 11.7
  Limitations on Exchange and Issuance of Ownership Interests     71  
SECTION 11.8
  Transactions with Affiliates     71  
SECTION 11.9
  Certain Accounting Changes; Organizational Documents     71  
SECTION 11.10
  Amendments; Payments and Prepayments of Subordinated Debt     72  
SECTION 11.11
  Restrictive Agreements     72  
SECTION 11.12
  Nature of Business     72  
SECTION 11.13
  Impairment of Security Interests     72  
SECTION 11.14
  SRLS Entities Restrictions     72  
SECTION 11.15
  Franchisees Restrictions     73   ARTICLE XII DEFAULT AND REMEDIES     73  
SECTION 12.1
  Events of Default     73  

ii



--------------------------------------------------------------------------------



 



                      Page    
SECTION 12.2
  Remedies     76  
SECTION 12.3
  Rights and Remedies Cumulative; Non-Waiver; etc     76  
SECTION 12.4
  Administrative Agent May File Proofs of Claim     77   ARTICLE XIII THE
ADMINISTRATIVE AGENT     78  
SECTION 13.1
  Appointment and Authority     78  
SECTION 13.2
  Rights as a Lender     78  
SECTION 13.3
  Exculpatory Provisions     78  
SECTION 13.4
  Reliance by the Administrative Agent     79  
SECTION 13.5
  Delegation of Duties     79  
SECTION 13.6
  Resignation of Administrative Agent     79  
SECTION 13.7
  Non-Reliance on Administrative Agent and Other Lenders     80  
SECTION 13.8
  No Other Duties, etc     81  
SECTION 13.9
  Collateral and Guaranty Matters     81   ARTICLE XIV MISCELLANEOUS     81  
SECTION 14.1
  Notices     81  
SECTION 14.2
  Expenses; Indemnity     83  
SECTION 14.3
  Right of Set-off     85  
SECTION 14.4
  Governing Law     85  
SECTION 14.5
  Jurisdiction and Venue     85  
SECTION 14.6
  Waiver of Jury Trial     86  
SECTION 14.7
  Reversal of Payments     86  
SECTION 14.8
  Injunctive Relief; Punitive Damages     86  
SECTION 14.9
  Accounting Matters     87  
SECTION 14.10
  Successors and Assigns; Participations     87  
SECTION 14.11
  Amendments, Waivers and Consents     90  
SECTION 14.12
  Confidentiality     91  
SECTION 14.13
  Performance of Duties     92  
SECTION 14.14
  All Powers Coupled with Interest     92  
SECTION 14.15
  Survival of Indemnities     92  
SECTION 14.16
  Titles and Captions     92  
SECTION 14.17
  Severability of Provisions     92  
SECTION 14.18
  Electronic Execution of Assignments     92  
SECTION 14.19
  Counterparts; Integration; Effectiveness     93  
SECTION 14.20
  Term of Agreement     93  
SECTION 14.21
  Advice of Counsel     93  
SECTION 14.22
  USA Patriot Act     93  
SECTION 14.23
  No Strict Construction     93  
SECTION 14.24
  Inconsistencies with Other Documents; Independent Effect of Covenants     93  

iii



--------------------------------------------------------------------------------



 



         
EXHIBITS
       
 
       
Exhibit A-1
  —   Form of Amended and Restated Revolving Credit Note
Exhibit A-2
      Form of Amended and Restated Swingline Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Notice of Account Designation
Exhibit D
  —   Form of Notice of Prepayment
Exhibit E
  —   Form of Notice of Conversion/Continuation
Exhibit F
  —   Form of Officer’s Compliance Certificate
Exhibit G
  —   Form of Assignment and Assumption
 
       
SCHEDULES
       
 
       
Schedule 1.1
      Existing Letters of Credit
Schedule 7.1(a)
  —   Jurisdictions of Organization and Qualification
Schedule 7.1(b)
  —   Subsidiaries and Capitalization
Schedule 7.1(h)
  —   Environmental Matters
Schedule 7.1(i)
  —   ERISA Plans
Schedule 7.1(l)
  —   Material Contracts
Schedule 7.1(m)
  —   Labor and Collective Bargaining Agreements
Schedule 7.1(r)
  —   Real Property
Schedule 7.1(t)
  —   Debt and Guaranty Obligations
Schedule 7.1(u)
  —   Litigation
Schedule 11.2
  —   Existing Liens
Schedule 11.3
  —   Existing Loans, Advances and Investments

i



--------------------------------------------------------------------------------



 



     SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the 18th day of
October, 2006, by and among O’CHARLEY’S INC., a Tennessee corporation, as
Borrower, the lenders who are or may become a party to this Agreement, as
Lenders, and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
     Pursuant to the Amended and Restated Credit Agreement dated as of
November 4, 2003 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”), by and among the Borrower,
the lenders party thereto (the “Existing Lenders”) and Wachovia Bank, National
Association, as administrative agent, the Existing Lenders extended certain
credit facilities to the Borrower pursuant to the terms thereof.
     The Borrower has requested, and, subject to the terms and conditions
hereof, the Lenders have agreed, to amend and restate the Existing Credit
Agreement on the terms and conditions of this Agreement.
     It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Credit Agreement or be deemed to be evidence or constitute repayment of all or
any portion of such obligations and liabilities, but that this Agreement amend
and restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other credit parties
outstanding thereunder.
     It is also the intent of the Borrower and Subsidiary Guarantors (as defined
below) to confirm that all obligations under the loan documents referred to in
the Existing Credit Agreement shall continue in full force and effect as
modified by the Loan Documents referred to herein and that, from and after the
Closing Date, all references to the “Credit Agreement” contained in any such
existing loan documents shall be deemed to refer to this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereby agree that the Existing Credit Agreement is hereby amended and restated
as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1 Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:
     “Adjusted Debt” means, as of any date of calculation, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Debt as of such date,
plus (b) the product of (i) Rental Expense for the four (4) consecutive Fiscal
Quarter period ending on or immediately prior to such date, multiplied by
(ii) 8.0; provided, however, that for purposes of calculating compliance with
Section 10.1, Rental Expense for the four (4) consecutive Fiscal Quarter period
ending on such

 



--------------------------------------------------------------------------------



 



date shall be increased to include rental expense associated with any
sale-leaseback transaction permitted hereunder on a pro forma basis.
     “Adjusted Debt to EBITDAR Ratio” shall mean the ratio set forth in
Section 10.1.
     “Administrative Agent” means Wachovia in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
     “Agreement” means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
     “Aggregate Commitment” means the aggregate amount of the Lenders’
Commitments hereunder, as such amount may be reduced or otherwise modified at
any time or from time to time pursuant to the terms hereof. On the Closing Date,
the Aggregate Commitment shall be One Hundred Twenty-Five Million Dollars
($125,000,000).
     “Aggregate Permitted Note Repurchases Amount” means Fifty Million Dollars
($50,000,000).
     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” shall have the meaning assigned thereto in
Section 5.1(c).
     “Application” means an application, in the form specified by the Issuing
Lender from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
     “Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.
     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 5.1(a).
     “Borrower” means O’Charley’s Inc., a Tennessee corporation, in its capacity
as borrower hereunder.
     “Build-to-Suit Sale-Leaseback Transaction” means, in respect of any real
property acquired and improved by the Borrower or any of its Subsidiary
Guarantors after November 4, 2003 solely in connection with new store openings,
any transaction occurring after November 4, 2003 whereby such real property is
sold by and leased back to the Borrower or such Subsidiary Guarantors within a
period ending not later than the date that is the earlier of (i) two years after
the date such real property was acquired and (ii) 270 days after the date that
construction work to improve such real property commenced.
     “Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
     “Calculation Date” shall have the meaning assigned thereto in
Section 5.1(c).
     “Capital Asset” means, with respect to the Borrower and its Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
     “Capital Expenditures” means with respect to the Borrower and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP.
     “Capital Lease” means any lease of any property by the Borrower or any of
its Subsidiaries, as lessee, that should, in accordance with GAAP, be classified
and accounted for as a capital lease on a Consolidated balance sheet of the
Borrower and its Subsidiaries.
     “Cash Equivalents” shall have the meaning assigned thereto in
Section 11.3(b).

3



--------------------------------------------------------------------------------



 



     “Cash Management Program” means the cash management program of the
Swingline Lender and any other cash management or other arrangement which the
Borrower and the Swingline Lender agree should be included in the borrowing and
repayment of Swingline Loans pursuant to Section 2.2.
     “Change in Control” shall have the meaning assigned thereto in
Section 12.1(i).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule regulation or treaty or in
the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 6.2 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     “Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
     “Collateral Agreement” means the Second Amended and Restated Collateral
Agreement dated as of the date hereof, executed by the Borrower and the
Subsidiary Guarantors in favor of the Administrative Agent for the ratable
benefit of itself and the Lenders, as amended, restated, supplemented or
otherwise modified from time to time.
     “Collateral Assignment Agreement” means the Amended and Restated Collateral
Assignment Agreement dated as of the date hereof, executed by the Borrower or
any of its Subsidiaries, as applicable, in favor of the Administrative Agent for
the ratable benefit of itself and the Lenders, as amended, restated or
supplemented from time to time.
     “Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to and issue or participate in Letters of Credit issued for the account of
the Borrower hereunder in an aggregate principal or face amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name in
the Register, as the same may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof.
     “Commitment Fee Rate” shall have the meaning assigned thereto in
Section 5.3(a).
     “Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Aggregate Commitments
of all of the Lenders.
     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

4



--------------------------------------------------------------------------------



 



     “Credit Facility” means, collectively, the Revolving Credit Facility and
the L/C Facility.
     “Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
     “Cumulative Net Income” means Net Income for the period commencing with the
Fiscal Quarter beginning December 26, 2005 and ending as of the end of the last
Fiscal Quarter with respect to which the Borrower has delivered to the
Administrative Agent quarterly financial statements pursuant to Section 8.1(a)
of this Agreement.
     “Debt” means, with respect to the Borrower and its Subsidiaries at any date
and without duplication, the sum of the following calculated in accordance with
GAAP: (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all obligations to pay the
deferred purchase price of property or services of any such Person (including,
without limitation, all obligations under non-competition agreements), except
trade payables arising in the ordinary course of business not more than ninety
(90) days past due, (c) all obligations of any such Person as lessee under
Capital Leases, (d) all Debt of any other Person secured by a Lien on any asset
of any such Person, (e) all Guaranty Obligations of any such Person, (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person, (g) all obligations of any such Person to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
capital stock or other securities or partnership interests of such Person,
(h) the Termination Values of all Hedging Agreements and (i) all outstanding
payment obligations with respect to Synthetic Leases.
     “Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless such amount is the subject of a good faith dispute, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Disputes” means any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.
     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with

5



--------------------------------------------------------------------------------



 



GAAP: (a) Net Income for such period plus (b) the sum of the following to the
extent deducted in determining Net Income: (i) Tax Expense, (ii) Interest
Expense, and (iii) amortization, depreciation and other non-cash charges, less
(c) interest income and any extraordinary gains, plus (d) extraordinary losses
in amounts reasonably acceptable to the Administrative Agent.
     “EBITDAR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries:
(a) EBITDA for such period, plus (b) Rental Expense for such period.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, the Swingline Lender and the Issuing Lender, and
(iii) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Employee Benefit Plan” means (a) any employee benefit plan within the
meaning of Section 3(3) of ERISA which is maintained for employees of the
Borrower or any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan
that has at any time within the preceding six (6) years been maintained for the
employees of the Borrower or any current or former ERISA Affiliate.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by any Person in the ordinary course of business and not in response to any
third party action or request of any kind) or proceedings relating in any way to
any actual or alleged violation of or liability under any Environmental Law or
relating to any permit issued, or any approval given, under any such
Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, legally binding interpretations and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     “ERISA Affiliate” means any Person who together with the Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.

6



--------------------------------------------------------------------------------



 



     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
     “Event of Default” means any of the events specified in Section 12.1,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.13(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.11(a).
     “Existing Credit Agreement” shall have the meaning given thereto in the
Statement of Purpose herein.
     “Existing Lenders” shall have the meaning assigned thereto in the Statement
of Purpose herein.
     “Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
     “Existing Loans” shall have the meaning assigned thereto in Section 6.2(h).
     “Expansion Capital Expenditures” means Capital Expenditures of the Borrower
and its Subsidiaries associated solely with new store openings.
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

7



--------------------------------------------------------------------------------



 



     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Rate” shall mean a daily rate
which is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be
the same as the rate for the most immediately preceding Business Day.
     “Fiscal Quarter” means each fiscal quarter of the Borrower and its
Subsidiaries ending on the Sunday that is sixteen (16), twenty-eight (28), forty
(40) and fifty-two (52) weeks (or fifty-three (53) weeks in Fiscal Years
containing fifty-three (53) weeks) from the first day of the Borrower’s Fiscal
Year.
     “Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries
ending on the Sunday closest to December 31.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
     “Franchisee” means, any Person with whom the Borrower or any of its
Subsidiaries has entered into a franchise agreement or similar arrangement for
the purpose of developing and operating restaurants.
     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 14.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Guaranty Obligation” means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other obligation of any other Person and,

8



--------------------------------------------------------------------------------



 



without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of any such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, or toxic substances under any Environmental Law, (b)which are
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated by any Governmental Authority, (c) the presence of which
require investigation or remediation under any Environmental Law or common law,
(d) the discharge or emission or release of which requires a permit or license
under any Environmental Law or other Governmental Approval, (e) which are deemed
to constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
     “Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
     “Hedging Obligations” shall have the meaning assigned thereto in the
definition of “Obligations.”
     “Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
     “Intercompany Loan” means the revolving credit facility extended to the
Borrower by O’Charley’s Finance Company, Inc., pursuant to that certain
Revolving Credit Agreement dated as of October 7, 2002 by and between the
Borrower and O’Charley’s Finance Company, Inc. and that certain Secured Demand
Promissory Note dated as of October 7, 2002 by the Borrower to O’Charley’s
Finance Company, Inc.
     “Intercreditor and Subordination Agreement” means the amended and restated
intercreditor and subordination agreement dated as of the date hereof between
the Administrative Agent and O’Charley’s Finance Company, Inc., as amended,
restated, supplemented or otherwise modified from time to time.

9



--------------------------------------------------------------------------------



 



     “Interest Expense” means, with respect to the Borrower and its Subsidiaries
for any period, the gross interest expense (including, without limitation,
interest expense attributable to Capital Leases and all net payment obligations
pursuant to Hedging Agreements), all determined for such period on a
Consolidated basis, without duplication, in accordance with GAAP.
     “Interest Period” shall have the meaning assigned thereto in
Section 5.1(b).
     “Interest Rate Contract” means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     “ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
     “Issuing Lender” means (a) Wachovia, in its capacity as issuer of any
Letter of Credit, or any successor thereto and (b) with respect to the Existing
Letters of Credit, the Lender issuing such Existing Letter of Credit.
     “L/C Commitment” means the lesser of (a) Fifteen Million Dollars
($15,000,000) and (b) the Revolving Credit Commitment.
     “L/C Facility” means the letter of credit facility established pursuant to
Article III.
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     “L/C Participant” means, with respect to the L/C Facility, each Person
executing this Agreement as a Lender under the Revolving Credit Facility (other
than the Issuing Lender).
     “Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender, L/C Participants and the Swingline
Lender unless the context otherwise requires) set forth on the signature pages
hereto and each Person that hereafter becomes a party to this Agreement as a
Lender pursuant to Section 14.10.
     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Revolving Credit Commitment Percentage of the
Extensions of Credit.
     “Letters of Credit” means the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.
     “LIBOR” means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in minimum amounts of at least Five Million Dollars
($5,000,000) for a period equal to the applicable Interest Period which appears
on the Telerate Page 3750 at

10



--------------------------------------------------------------------------------



 



approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Telerate Page 3750, then “LIBOR” shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
in minimum amounts of at least Five Million Dollars ($5,000,000) would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

             
 
  LIBOR Rate =   LIBOR
 
1.00-Eurodollar Reserve Percentage    

     “LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 5.1(a).
     “Lien” means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance of any
kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Applications, the Intercreditor and Subordination Agreement, the Subsidiary
Guaranty Agreement, the Collateral Agreement, the Security Documents, each
joinder agreement executed pursuant to Section 9.11 and each other document,
instrument, certificate and agreement executed and delivered by the Borrower or
any Subsidiary thereof in connection with this Agreement or otherwise referred
to herein or contemplated hereby (excluding any Hedging Agreement), all as may
be amended, restated, supplemented or otherwise modified from time to time.
     “Loans” means the collective reference to the Revolving Credit Loans and
the Swingline Loans and “Loan” means any of such Loans.
     “Maintenance Capital Expenditures” means, with respect to the Borrower and
its Subsidiaries, Capital Expenditures less Expansion Capital Expenditures.
     “Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on the properties, business, operations
or condition (financial or otherwise) of the Borrower and its Subsidiaries,
taken as a whole, or the ability of any such Person to perform its obligations
under any Loan Document to which it is a party.
     “Material Contract” means (a) any contract or other agreement, written or
oral, of the Borrower or any of its Subsidiaries involving monetary liability of
or to any such Person in an amount in excess of Ten Million Dollars
($10,000,000) per annum, or (b) any other contract or

11



--------------------------------------------------------------------------------



 



agreement, written or oral, of the Borrower or any of its Subsidiaries the
failure to comply with which could reasonably be expected to have a Material
Adverse Effect.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgages” means the collective reference to each deed of trust, mortgage,
or other real property security document encumbering certain real property now
or hereafter owned by the Borrower or any Subsidiary, in each case in form and
content satisfactory to the Administrative Agent and executed by the Borrower or
any Subsidiary thereof in favor of the Administrative Agent for the ratable
benefit of itself and the Lenders, as each such document may be amended,
restated, or supplemented from time to time.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
     “Net Cash Proceeds” means, as applicable, (a) with respect to any sale or
other disposition of assets, the gross cash proceeds received by the Borrower or
any of its Subsidiaries from such sale less the sum of (i) all income taxes and
other taxes assessed by a Governmental Authority as a result of such sale and
any other fees and expenses incurred in connection therewith and (ii) the
principal amount of, premium, if any, and interest on any Debt secured by a Lien
on the asset (or a portion thereof) sold, which Debt is required to be repaid in
connection with such sale, (b) with respect to any offering of equity securities
or issuance of Debt, the gross cash proceeds received by the Borrower or any of
its Subsidiaries therefrom less all legal, underwriting and other fees and
expenses incurred in connection therewith and (c) with respect to any payment
under an insurance policy or in connection with a condemnation proceeding, the
amount of cash proceeds received by the Borrower or its Subsidiaries from an
insurance company or Governmental Authority, as applicable, net of all expenses
of collection.
     “Net Income” means, with respect to the Borrower and its Subsidiaries, for
any period of determination, the net income (or loss) for such period,
determined on a Consolidated basis in accordance with GAAP; provided that there
shall be excluded from Net Income (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid to the Borrower or any of
its Subsidiaries by dividend or other distribution during such period (in an
amount not to exceed the Borrower’s or such Subsidiary’s share of the equity
income from such Person), (b) the net income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of such Person or is merged into or
consolidated with such Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), and (c) the net income (if
positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.

12



--------------------------------------------------------------------------------



 



     “Notes” means the collective reference to the Revolving Credit Notes and
the Swingline Note, and “Note” means any of such Notes.
     “Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.3(b).
     “Notice of Borrowing” shall have the meaning assigned thereto in
Section 2.3(a).
     “Notice of Conversion/Continuation” shall have the meaning assigned thereto
in Section 5.2.
     “Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.4(c).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all existing or future payment and other obligations owing by
the Borrower under any Hedging Agreement (which such Hedging Agreement is
permitted hereunder) with any Person that is a Lender hereunder, or any
Affiliate of a Lender, at the time such Hedging Agreement is executed (all such
obligations with respect to any such Hedging Agreement, “Hedging Obligations”)
and (d) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Subsidiaries to the
Lenders or the Administrative Agent, in each case under or in respect of this
Agreement, any Note, any Letter of Credit or any of the other Loan Documents of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, and
whether or not evidenced by any note.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Officer’s Compliance Certificate” shall have the meaning assigned thereto
in Section 8.2.
     “Operating Lease” shall mean, as to any Person as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained for the employees of the Borrower or any
ERISA Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.

13



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” shall have the meaning assigned thereto in
Section 11.3(c).
     “Permitted Lien” means any Lien permitted pursuant to Section 11.2 hereof.
     “Permitted Note Repurchases” means the repurchase by the Borrower of the
Senior Subordinated Notes on the open market in an aggregate amount not to
exceed the Aggregate Permitted Note Repurchases Amount during the term of the
Credit Facility; provided that immediately prior to and after giving effect to
any such repurchase, (i) no Default or Event of Default has occurred and is
continuing, and (ii) the Borrower shall have demonstrated to the Administrative
Agent pro forma compliance with each covenant contained in, and in the manner
set forth in, Article X prior to the consummation of such repurchase (which
shall be evidenced by an Officer’s Compliance Certificate, in form and substance
reasonably satisfactory to the Administrative Agent, delivered to the
Administrative Agent prior to such repurchase by the Borrower).
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on the Register or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
     “Ratings Downgrade” means (a) a downgrade of the rating of the Credit
Facility to (i) a rating less than BB- by Standard and Poor’s and (ii) a rating
less than Ba3 by Moody’s or (b) the Credit Facility not being rated by either
Standard and Poor’s or Moody’s.
     “Register” shall have the meaning assigned thereto in Section 14.10(c).
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
     “Rental Expense” means, with respect to the Borrower and its Subsidiaries
for any period, all rental expenses with respect to long-term real property
leases and operating leases of

14



--------------------------------------------------------------------------------



 



the Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP.
     “Required Lenders” means, at any date, any combination of Lenders holding
more than fifty percent (50%) of the Revolving Credit Commitments (or the
Revolving Credit Loans if such Commitments have been terminated), provided that
the Revolving Credit Commitment of, and the portion of the Extensions of Credit,
as applicable, held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
     “Responsible Officer” means any of the following: the chief executive
officer, president, vice-president, chief financial officer or secretary of the
Borrower or applicable Subsidiary Guarantor or any other officer of the Borrower
or applicable Subsidiary Guarantor reasonably acceptable to the Administrative
Agent.
     “Revolving Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans to the account of the Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Lender’s name on the Register as such amount
may be reduced or modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Lenders, the aggregate commitment of all Lenders
to make Revolving Credit Loans, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Lenders on the Closing Date shall be One Hundred Twenty-Five
Million Dollars ($125,000,000).
     “Revolving Credit Commitment Percentage” means, as to any Lender at any
time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitments of all Lenders.
     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
     “Revolving Credit Loan” means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
     “Revolving Credit Maturity Date” means the earliest of the dates referred
to in Section 2.7.
     “Revolving Credit Notes” means the collective reference to any Second
Amended and Restated Revolving Credit Notes made by the Borrower at the request
of a Lender, payable to the order of such Lender holding a Revolving Credit
Commitment, substantially in the form of Exhibit A-1 hereto, evidencing the
Revolving Credit Facility, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extensions thereof, in whole or in part.
     “Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at

15



--------------------------------------------------------------------------------



 



http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
     “Sanctioned Person” means a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     “Security Documents” means the collective reference to the Subsidiary
Guaranty Agreement, the Collateral Agreement, the Mortgages, the Collateral
Assignment Agreement and each other agreement or writing pursuant to which the
Borrower or any Subsidiary thereof purports to pledge or grant a security
interest in any property or assets securing the Obligations or any such Person
purports to guaranty the payment and/or performance of the Obligations, all as
amended, restated, supplemented or otherwise modified from time to time.
     “Senior Debt” means Total Debt less Subordinated Debt.
     “Senior Secured Leverage Ratio” shall have the meaning assigned thereto in
Section 10.2.
     “Senior Subordinated Notes” means the 9.00% unsecured senior subordinated
notes issued by the Borrower due November 1, 2013 in the aggregate original
principal amount not to exceed One Hundred Twenty-Five Million ($125,000,000) as
described in the Indenture dated November 4, 2003.
     “Solvent” means, as to the Borrower and its Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it has committed to
engage and is able to pay its debts as they mature, (b) owns property having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
     “SRLS Entities” means, collectively, SRLS LLC 5001, SRLS LLC 5002, SRLS LLC
5003, SRLS LLC 5004, SRLS LLC 5005 and SRLS LLC 5006.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.
     “Subordinated Debt” means the collective reference to (i) the Senior
Subordinated Notes and (ii) other subordinated Debt consisting of high-yield
notes or convertible notes with a maturity no earlier than a date that is six
(6) months after the Revolving Credit Maturity Date issued on terms and
conditions (including subordination provisions) in form and substance reasonably
satisfactory to the Administrative Agent and consistent with then-current market
terms and conditions for such tenor of subordinated Debt.
     “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of

16



--------------------------------------------------------------------------------



 



directors or other managers of such corporation, partnership, limited liability
company or other entity is at the time owned by or the management is otherwise
controlled by such Person (irrespective of whether, at the time, capital stock
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.
     “Subsidiary Guaranteed Obligations” means the collective reference to the
guaranteed obligations of each of the Subsidiaries party to the Subsidiary
Guaranty Agreement.
     “Subsidiary Guarantors” means the collective reference to the Domestic
Subsidiaries of the Borrower now or hereafter party to the Subsidiary Guaranty
Agreement; provided, however, that SRLS Entities and any Franchisees shall not
be Subsidiary Guarantors.
     “Subsidiary Guaranty Agreement” means the unconditional amended and
restated guaranty agreement dated as of the date hereof, executed by the
Subsidiary Guarantors in favor of the Administrative Agent for the ratable
benefit of itself and the Lenders, as amended, restated, supplemented or
otherwise modified from time to time.
     “Swingline Commitment” means the lesser of (a) Ten Million Dollars
($10,000,000) and (b) the Revolving Credit Commitment.
     “Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
     “Swingline Lender” means AmSouth Bank, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
     “Swingline Loan” means any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.
     “Swingline Note” means the Second Amended and Restated Swingline Note made
by the Borrower at the request of the Swingline Lender, payable to the order of
the Swingline Lender, substantially in the form of Exhibit A-2 hereto,
evidencing the Swingline Loans, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.
     “Swingline Termination Date” means the Revolving Credit Maturity Date.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     “Tax Expense” means, with respect to the Borrower and its Subsidiaries for
any period, federal, state, local and foreign income, value added and similar
taxes, franchise taxes and single business taxes imposed on the Borrower or any
of its Subsidiaries, without duplication, for such period.

17



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority with respect to this Agreement, any of the other Loan
Documents or the transactions that are the subject thereof, including any
interest, additions to tax or penalties applicable thereto.
     “Termination Event” means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (g)the partial or complete withdrawal of the Borrower
or any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h)any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.
     “Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
     “Total Debt” means, as of any date of determination with respect to the
Borrower and its Subsidiaries on a Consolidated basis without duplication, the
sum of all Debt of the Borrower and its Subsidiaries.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.
     “United States” means the United States of America.

18



--------------------------------------------------------------------------------



 



     “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
     “Working Capital” means, for any period of determination, current assets
minus cash and minus current liabilities (excluding any principal payments
associated with the Revolving Credit Loans), all determined in accordance with
GAAP.
          SECTION 1.2 General. Unless otherwise specified, a reference in this
Agreement to a particular article, section, subsection, Schedule or Exhibit is a
reference to that article, section, subsection, Schedule or Exhibit of this
Agreement. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Any reference herein to “Charlotte time”
shall refer to the applicable time of day in Charlotte, North Carolina.
          SECTION 1.3 Other Definitions and Provisions.
     (a) Use of Capitalized Terms. Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement and the other Loan Documents or any certificate, report
or other document made or delivered pursuant to this Agreement.
     (b) Miscellaneous. The words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
     (c) Plural and Singular. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
ARTICLE II
REVOLVING CREDIT FACILITY
          SECTION 2.1 Revolving Credit Loans. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Revolving Credit
Commitment less the Swingline Commitment less all L/C Obligations and (b) the
principal amount of outstanding Revolving Credit Loans from any Lender to the
Borrower shall not at any time exceed such Lender’s Revolving Credit Commitment
less such Lender’s Revolving Credit Commitment Percentage of outstanding L/C
Obligations and less such Lender’s Revolving Credit Commitment Percentage of the
Swingline Commitment. Each Revolving Credit Loan by a Lender shall be in a
principal amount equal to such Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Revolving Credit Loans requested on such
occasion. Subject to the terms and conditions hereof,

19



--------------------------------------------------------------------------------



 




the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.
          SECTION 2.2 Swingline Loans.
     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Swingline Commitment; provided
further that the Swingline Lender will not make a Swingline Loan after it has
received written notice from the Administrative Agent that one or more of the
applicable conditions to Extensions of Credit specified in Section 6.3 is not
then satisfied until such conditions are satisfied or waived in accordance with
the provisions of this Agreement (and the Swingline Lender shall be entitled to
conclusively rely on any such notice and shall have no obligation to
independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such notice proves to be
inaccurate).
     (b) Procedure for Advances of Swingline Loans. The Borrower shall give the
Swingline Lender notice at such times and in such form and substance as may be
agreed upon by the Swingline Lender and the Borrower; provided, however, that
the obligation of the Swingline Lender under this Section 2.2 to make any such
Swingline Loan to the Borrower shall be subject to all the terms and conditions
hereof (including, without limitation, the terms and conditions set forth in
subsection (a) above).
     (c) Payment of Principal and Interest. Principal and interest on Swingline
Loans deemed requested pursuant to Section 2.2(b) hereof shall be paid pursuant
to the terms and conditions agreed upon between the Swingline Lender and the
Borrower without any deduction, setoff or counterclaim whatsoever. Principal and
interest on Swingline Loans requested pursuant to this Section 2.2 shall be paid
pursuant to the terms of this Agreement. Unless sooner paid pursuant to the
provisions hereof or the provisions of any Cash Management Program, the
principal of the Swingline Loans shall be paid in full, together with accrued
interest thereon, on the Swingline Termination Date.
     (d) Refunding.
     (i) Swingline Loans shall be refunded by the Lenders with a Revolving
Credit Commitment on demand by the Swingline Lender. Such refundings shall be
made by the Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Lenders on the books and records of the Administrative Agent. Each
Lender shall fund its respective Revolving Credit Commitment Percentage of
Revolving Credit Loans as required to repay Swingline Loans outstanding to the
Swingline Lender upon demand by the Swingline Lender but in no event later than
2:00 p.m. (Charlotte time) on the next

20



--------------------------------------------------------------------------------



 



succeeding Business Day after such demand is made. No Lender’s obligation to
fund its respective Revolving Credit Commitment Percentage of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Revolving Credit
Commitment Percentage of a Swingline Loan, nor shall any Lender’s Revolving
Credit Commitment Percentage be increased as a result of any such failure of any
other Lender to fund its Revolving Credit Commitment Percentage of a Swingline
Loan.
     (ii) The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders pursuant to
subsection 2.2(d)(i) are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. In addition, the Borrower
hereby authorizes the Administrative Agent to charge any account maintained by
the Borrower with the Swingline Lender (up to the amount available therein) in
order to immediately pay the Swingline Lender the amount of such Swingline Loans
to the extent amounts received from the Lenders pursuant to subsection 2.2(d)(i)
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Revolving Credit Commitment Percentages (unless the amounts so recovered by or
on behalf of the Borrower pertain to a Swingline Loan extended after the
occurrence and during the continuance of an Event of Default of which the
Administrative Agent has received notice in the manner required pursuant to
Section 13.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
     (iii) Each Lender with a Revolving Credit Commitment acknowledges and
agrees that its obligation to refund Swingline Loans in accordance with the
terms of this Section 2.2 is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Article VI. Further, each Lender
agrees and acknowledges that if prior to the refunding of any outstanding
Swingline Loans pursuant to this Section 2.2, one of the events described in
Section 12.1(j) or (k) shall have occurred, each Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in

21



--------------------------------------------------------------------------------



 



the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded).
          SECTION 2.3 Procedure for Advances of Revolving Credit Loans.
     (a) Requests for Borrowing.
     (i) Revolving Credit Loans. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B
attached hereto (a “Notice of Borrowing”) not later than 11:00 a.m. (Charlotte
time) (i) on the same Business Day as each Base Rate Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, and (y) with respect to LIBOR Rate Loans in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof, (C) whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (D) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. A Notice of Borrowing received after 11:00 a.m.
(Charlotte time) shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.
     (ii) Swingline Loans. Swingline Loans shall be requested in the manner set
forth in Section 2.2(b).
     (b) Disbursements.
     (i) Revolving Credit Loans. Not later than 2:00 p.m. (Charlotte time) on
the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.3 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit C
hereto (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section 2.3 to
the extent that any Lender has not made available to the Administrative Agent
its Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans
to be made for the purpose of

22



--------------------------------------------------------------------------------



 



refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(d).
     (ii) Swingline Loans. Swingline Loans shall be disbursed in the manner set
forth in Section 2.2(b).
          SECTION 2.4 Repayment of Loans.
     (a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(c), together, in each case, with all accrued but unpaid interest
thereon.
     (b) Mandatory Repayment of Revolving Credit Loans. If at any time the
outstanding principal amount of all Revolving Credit Loans plus the Swingline
Commitment and L/C Obligations exceeds the Revolving Credit Commitment, then the
Borrower shall repay immediately upon notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of cash collateral into a
cash collateral account opened by the Administrative Agent, for the benefit of
the Lenders in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (such cash collateral to be applied in
accordance with Section 12.2(b)).
     (c) Optional Repayments. The Borrower may at any time and from time to time
repay the Loans, in whole or in part, upon at least three (3) Business Days’
irrevocable notice to the Administrative Agent with respect to LIBOR Rate Loans
and one (1) Business Day irrevocable notice with respect to Base Rate Loans and
Swingline Loans, substantially in the form attached hereto as Exhibit D (a
“Notice of Prepayment”) specifying the date and amount of repayment and whether
the repayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
repayments shall be in an aggregate amount (i) of $1,000,000 or a whole multiple
of $500,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), (ii) of $1,000,000 or a whole multiple of $500,000 in excess
thereof with respect to LIBOR Rate Loans and (iii) permitted pursuant to the
Cash Management Program (or as otherwise agreed to by the Swingline Lender and
the Borrower) with respect to Swingline Loans. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
     (d) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not repay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period

23



--------------------------------------------------------------------------------



 



applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
     (e) Hedging Agreements. No repayment or prepayment pursuant to this Section
2.4 shall affect any of the Borrower’s obligations under any Hedging Agreement.
          SECTION 2.5 Evidence of Debt..
     (a) Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, and/or Swingline Note, as applicable, which shall
evidence such Lender’s Revolving Credit Loans, and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     (b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
          SECTION 2.6 Permanent Reduction of the Revolving Credit Commitment.
     (a) Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.
The amount of each partial permanent reduction shall permanently reduce the
Lenders’ Revolving Credit Commitments pro rata in accordance with their
respective Revolving Credit Commitment Percentages.
     (b) [Intentionally Omitted].

24



--------------------------------------------------------------------------------



 



     (c) Corresponding Payment. Each permanent reduction permitted pursuant to
this Section 2.6 shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit cash collateral in a cash collateral
account opened by the Administrative Agent in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit. Such cash
collateral shall be applied in accordance with Section 12.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of cash
collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. Such cash collateral
shall be applied in accordance with Section 12.2(b). If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9.
          SECTION 2.7 Termination of Revolving Credit Facility. The Revolving
Credit Facility shall terminate on the earliest of (a) October [___], 2011,
(b) the date of termination by the Borrower pursuant to Section 2.6, or (c) the
date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).
          SECTION 2.8 Increase of Revolving Credit Commitment.
     (a) At any time prior to the Revolving Credit Maturity Date, the Borrower
shall have the right to increase the Revolving Credit Commitment upon not less
than thirty (30) days prior written notice to the Administrative Agent (which
shall promptly notify the Lenders); provided that (i) no Lender shall have any
obligation to increase its Revolving Credit Commitment and the failure by any
Lender to respond to a request for such increase shall be deemed to be a refusal
of such request by such Lender, (ii) such requested increase shall be in a
minimum principal amount of $5,000,000 or a whole multiple of $5,000,000 in
excess thereof, (iii) in no event shall the Revolving Credit Commitment be
increased to an aggregate amount greater than One Hundred Fifty Million Dollars
($150,000,000), (iv) no Default or Event of Default shall have occurred and be
continuing either prior to or after giving effect to such increase in the
Revolving Credit Commitment, and (v) the Administrative Agent shall have
received a resolution duly adopted by the Board of Directors of the Borrower
authorizing the increase contemplated in this Section 2.8. Each Lender shall
notify the Administrative Agent whether or not it agrees to increase its
Revolving Credit Commitment and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase (any increases
requested hereunder shall be offered to the Lenders on a pro rata basis prior to
offering any such increase to a Person that is not party to this Agreement). The
Administrative Agent shall notify the Borrower and each Lender of the Lender’s
responses to each request made hereunder.

25



--------------------------------------------------------------------------------



 



     (b) Any increase in the Revolving Credit Commitment which is accomplished
by increasing the Commitment of any Lender or Lenders who are at the time of
such increase party to this Agreement (which Lender or Lenders may consent to
such increase in their sole and absolute discretion) shall be accomplished as
follows: (i) this Agreement will be amended by the Borrower, the Administrative
Agent and those Lender(s) whose Commitment(s) is or are being increased to
reflect the revised Commitment amounts of each of the Lenders, (ii) the
Administrative Agent will deliver an updated Register to the Borrower and each
of the Lenders reflecting the revised Commitment amounts and Commitment
Percentages of each of the Lenders, (iii) the Borrower shall pay any and all
costs required pursuant to Section 5.9 in connection with such reallocation as
if such reallocation were a repayment, and (iv) if requested, the Borrower will
deliver new Note(s) to the Lender or Lenders whose Commitment(s) is or are being
increased reflecting the revised Commitment amount of such Lender(s).
     (c) Any increase in the Revolving Credit Commitment which is accomplished
by addition of a new Lender under the Agreement shall be accomplished as
follows: (i) such new Lender shall be an Eligible Assignee and shall be subject
to the consent of the Borrower and the Administrative Agent, which consent shall
not be unreasonably withheld, (ii) this Agreement will be amended by the
Borrower, the Administrative Agent and by the party becoming an additional
Lender hereunder to reflect the addition of such party as a Lender hereunder,
(iii) the Administrative Agent will deliver an updated Register to the Borrower
and each of the Lenders reflecting the revised Commitment amounts and Commitment
Percentages of each of the Lenders, (iv) the Borrower shall pay any and all
costs required pursuant to Section 5.9 in connection with such reallocation as
if such reallocation were a repayment, and (v) if requested, the Borrower will
deliver Note(s) to any such new Lender and new Note(s) to the Lender or Lenders
whose Commitment(s) is or are being increased reflecting the revised Commitment
amount of such Lender(s).
ARTICLE III
LETTER OF CREDIT FACILITY
          SECTION 3.1 L/C Commitment. Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the L/C
Participants set forth in Section 3.4(a), agrees to issue standby Letters of
Credit for the account of the Borrower on any Business Day from the Closing Date
through but not including the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall have no obligation to
issue, and L/C Participants shall have no obligation to participate in, any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the aggregate principal
amount of outstanding Revolving Credit Loans, plus the Swingline Commitment,
plus the aggregate amount of L/C Obligations would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be in a minimum amount of $50,000,
(ii) be a standby letter of credit issued to support obligations of the Borrower
or any of the Subsidiary Guarantors, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date satisfactory to the Issuing
Lender, which date shall be no later than the earlier of (A) one year

26



--------------------------------------------------------------------------------



 




from the date of issuance of such Letter of Credit and (B) the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iv) be subject to
the Uniform Customs and/or ISP98, as set forth in the Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of North Carolina. The Issuing Lender shall not at any
time be obligated to issue, and L/C Participants shall have no obligation to
participate in, any Letter of Credit hereunder if such issuance would conflict
with, or cause the Issuing Lender or any L/C Participant to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any existing Letters of Credit, unless the context otherwise
requires. The Existing Letters of Credit shall be deemed to be Letters of Credit
issued and outstanding under this Agreement on and after the Closing Date;
provided, however, that such Existing Letters of Credit shall be replaced by
letters of credit issued by Wachovia, as Issuing Lender, pursuant to and under
the terms of this Agreement upon the expiration and/or maturity thereof and
shall not otherwise be extended, renewed or modified.
          SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, the
Issuing Lender shall process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI hereof, promptly issue the Letter of Credit requested thereby (but in
no event shall the Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Lender
and the Borrower. The Issuing Lender shall promptly furnish to the Borrower a
copy of such Letter of Credit and promptly notify each Lender of the issuance
and upon request by any Lender, furnish to such Lender a copy of such Letter of
Credit and the amount of such Lender’s Letter of Credit participation therein.
          SECTION 3.3 Commissions and Other Charges.
     (a) Letter of Credit Commission. The Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in an amount equal to the face amount of such Letter of Credit, as
applicable, multiplied by the Applicable Margin with respect to LIBOR Rate Loans
for the Revolving Credit Facility (determined on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter and on the Revolving Credit Maturity Date. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all commissions received pursuant
to this Section 3.3(a) in accordance with their respective Revolving Credit
Commitment Percentages.
     (b) Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay the Issuing Lender, for its own account, an issuance fee with respect
to each Letter of

27



--------------------------------------------------------------------------------



 



Credit in an amount equal to the face amount of such Letter of Credit multiplied
by 0.125% per annum. Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter and on the Revolving Credit
Maturity Date.
     (c) Other Fees and Expenses. In addition to the foregoing fees and
commissions, the Borrower shall pay or reimburse the Issuing Lender, for its own
account, for such normal and customary costs and expenses as are incurred or
charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.
          SECTION 3.4 L/C Participations.
     (a) Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Commitment Percentage in the Issuing Lender’s obligations and rights
under and in respect of each Letter of Credit issued hereunder and the amount of
each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
     (b) Payments by L/C Participants. Upon becoming aware of any amount
required to be paid by any L/C Participant to the Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit, the Issuing Lender shall notify each
L/C Participant of the amount and due date of such required payment and such L/C
Participant shall pay to the Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by the Administrative
Agent during the period from and including the date such payment is due to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of the Issuing
Lender with respect to any amounts owing under this Section 3.4(b) shall be
conclusive in the absence of manifest error. With respect to payment to the
Issuing Lender of the unreimbursed amounts described in this Section 3.4(b), if
the L/C Participants receive notice that any such payment is due (A) prior to
1:00 p.m. (Charlotte time) on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such
payment shall be due on the following Business Day.

28



--------------------------------------------------------------------------------



 



     (c) Distributions to L/C Participants. Whenever, at any time after the
Issuing Lender has made payment under any Letter of Credit and has received from
any L/C Participant its Revolving Credit Commitment Percentage of such payment
in accordance with this Section 3.4, the Issuing Lender receives any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, or any payment of interest on account thereof, the Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided,
that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.
          SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
such date in the amount of (a) such draft so paid and (b) any amounts referred
to in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment, and the Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section 3.5 to reimburse the
Issuing Lender for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a) or Article VI. If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.
          SECTION 3.6 Obligations Absolute. The Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees that the Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of

29



--------------------------------------------------------------------------------



 




Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit, in
addition to any payment obligation expressly provided for in such Letter of
Credit, shall be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.
          SECTION 3.7 Effect of Application. To the extent that any provision of
any Application related to any Letter of Credit is inconsistent with the
provisions of this Article III, the provisions of this Article III shall apply.
ARTICLE IV
          SECTION 4.1 [Intentionally Omitted].
          SECTION 4.2 [Intentionally Omitted].
          SECTION 4.3 [Intentionally Omitted].
          SECTION 4.4 Any proceeds received by the Administrative Agent or any
Lender in accordance with the terms of this Agreement or any other Loan Document
in connection with any disposition of Collateral (including, without limitation,
whether by reason of insurance or condemnation events), shall be applied in
accordance with Section 5.5.
          SECTION 4.5 [Intentionally Omitted].
ARTICLE V
GENERAL LOAN PROVISIONS
          SECTION 5.1 Interest.
     (a) Interest Rate Options. Subject to the provisions of this Section 5.1,
at the election of the Borrower, (i) Revolving Credit Loans shall bear interest
at (A) the Base Rate plus the Applicable Margin as set forth in Section 5.1(c)
or (B) the LIBOR Rate plus the Applicable Margin as set forth in Section 5.1(c)
and (ii) any Swingline Loan shall bear interest at the Base Rate plus the
Applicable Margin as set forth in Section 5.1(c). The Borrower shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Borrowing is given pursuant to Section 2.3, as applicable, or

30



--------------------------------------------------------------------------------



 



at the time a Notice of Conversion/Continuation is given pursuant to
Section 5.2. Any Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan.
     (b) Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 5.1(a), shall elect
an interest period (each, an “Interest Period”) to be applicable to such Loan,
which Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months with respect to each LIBOR Rate Loan; provided that:
     (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
     (iii) any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
     (iv) no Interest Period shall extend beyond the Revolving Credit Maturity
Date; and
     (v) there shall be no more than six (6) Interest Periods in effect at any
time.
     (c) Applicable Margin. The Applicable Margin provided for in Section 5.1(a)
with respect to any Loan (the “Applicable Margin”) shall be based upon the table
set forth below and shall be determined and adjusted quarterly on the date (each
a “Calculation Date”) ten (10) Business Days after the earlier of (i) the date
on which Borrower provides or (ii) the date on which the Borrower is required to
provide, an Officer’s Compliance Certificate for the most recently ended Fiscal
Quarter of the Borrower; provided, however, that (A) the initial Applicable
Margin shall be based on Pricing Level IV (as shown below) and shall remain at
Pricing Level IV until the first Calculation Date occurring after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Senior Secured Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter of the Borrower

31



--------------------------------------------------------------------------------



 



preceding the applicable Calculation Date, and (B) if the Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 8.2 for the
most recently ended Fiscal Quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I (as shown below) until such time as an appropriate
Officer’s Compliance Certificate is provided, at which time the Pricing Level
shall be determined by reference to the Senior Secured Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter of the Borrower preceding
such Calculation Date. Subject to Sections 5.1(c)(ii)(A) and (B) in the
preceding sentence, the Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.
Pricing Grid

                          Senior Secured   Applicable Base   Applicable LIBOR
Level   Leverage Ratio   Rate Margin   Rate Margin
I
  Greater than or equal to 1.75 to 1.00     0.500 %     1.250 %
 
                   
II
  Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00     0.250 %  
  1.000 %
 
                   
III
  Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00     0.125 %  
  0.875 %
 
                   
IV
  Less than 0.75 to 1.00     0.000 %     0.750 %

     (d) Default Rate. Subject to Section 12.3, at the discretion of the
Administrative Agent or as directed by the Required Lenders, upon the occurrence
and during the continuance of an Event of Default, (i) the Borrower shall no
longer have the option to request LIBOR Rate Loans or Swingline Loans, (ii) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate then applicable to Base Rate Loans, and
(iii) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document.
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.
     (e) Interest Payment and Computation. Interest on each Base Rate Loan shall
be payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2006; and interest on each LIBOR Rate Loan shall be
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. Interest on LIBOR Rate Loans and
all fees payable hereunder shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed and interest on

32



--------------------------------------------------------------------------------



 



Base Rate Loans shall be computed on the basis of a 365/366-day year and
assessed for the actual number of days elapsed.
     (f) Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
          SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $1,000,000 or any whole multiple of $500,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. (Charlotte time)
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation. LIBOR Rate Loans shall be converted to Base Rate Loans
upon the expiration of the applicable Interest Period unless the Administrative
Agent shall have received a Notice of Conversion/Continuation pursuant to the
above.
          SECTION 5.3 Fees.
     (a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay
to the Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee at a rate per annum equal to the applicable rate based upon the
table set forth below (the “Commitment Fee Rate”) on the aggregate average daily
unused portion

33



--------------------------------------------------------------------------------



 



of the Revolving Credit Commitment; provided, that the amount of outstanding
Swingline Loans shall not be considered usage of the Revolving Credit Commitment
for the purpose of calculating such commitment fee (other than with respect to
calculating any commitment fee due to the Swingline Lender in which case, the
full Swingline Commitment shall be deemed usage of the Revolving Credit
Commitment). The commitment fee shall be payable in arrears on the last Business
Day of each calendar quarter during the term of this Agreement commencing on the
first such date following the Closing Date, and on the Revolving Credit Maturity
Date. Such commitment fee shall be distributed by the Administrative Agent to
the Lenders pro rata in accordance with the Lenders’ respective Revolving Credit
Commitment Percentages. The Commitment Fee Rate shall be based upon the table
set forth below and shall be determined and adjusted quarterly on each
Calculation Date; provided, however, that (i) the initial Commitment Fee Rate
shall be based on Pricing Level IV (as shown below) and shall remain at Pricing
Level IV until the first Calculation Date occurring after the Closing Date and
thereafter the Pricing Level shall be determined by reference to the Senior
Secured Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter of the Borrower preceding the applicable Calculation Date, and (ii) if
the Borrower fails to provide the Officer’s Compliance Certificate as required
by Section 8.2 for the most recently ended Fiscal Quarter of the Borrower
preceding the applicable Calculation Date, the Commitment Fee Rate from such
Calculation Date shall be based on Pricing Level I (as shown below) until such
time as an appropriate Officer’s Compliance Certificate is provided, at which
time the Pricing Level shall be determined by reference to the Senior Secured
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter of
the Borrower preceding such Calculation Date. Subject to Sections 5.3(a)(i) and
(ii) in the preceding sentence, the Commitment Fee Rate shall be effective from
one Calculation Date until the next Calculation Date.

              Pricing Level   Senior Secured Leverage Ratio   Commitment Fee
Rate
I
  Greater than or equal to 1.75 to 1.00     0.375 %
 
           
II
  Greater than or equal to 1.25 to 1.0, but less than 1.75 to 1.00     0.375 %
 
           
III
  Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00     0.250 %
 
           
IV
  Less than 0.75 to 1.00     0.250 %

     (b) Upfront Fees. On the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, Upfront Fees as provided
in that certain fee letter between the Borrower and the Administrative Agent
dated as of August 30, 2006 (the “Fee Letter”).
     (c) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Borrower agrees to pay to the Administrative Agent,
for its account, the administrative fee and other fees set forth in the Fee
Letter.

34



--------------------------------------------------------------------------------



 



          SECTION 5.4 Manner of Payment. Each payment by the Borrower on account
of the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement or any other Loan Document shall be made not later than 1:00 p.m.
(Charlotte time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages (except as specified below),
in Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. (Charlotte time) on such day shall be deemed a payment on such
date for the purposes of Section 12.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. (Charlotte time) shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Revolving Credit
Commitment Percentage (except as specified below) and shall wire advice of the
amount of such credit to each Lender. Each payment to the Administrative Agent
of the Issuing Lender’s fees or L/C Participants’ commissions shall be made in
like manner, but for the account of the Issuing Lender or the L/C Participants,
as the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.8, 5.9, 5.10, 5.11
or 14.2 shall be paid to the Administrative Agent for the account of the
applicable Lender. Subject to Section 5.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
          SECTION 5.5 Crediting of Payments and Proceeds. In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2, all payments received by the
Lenders on the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied: (a) first to all expenses then due and payable by
the Borrower hereunder and under the other Loan Documents, (b) then to all
indemnity obligations then due and payable by the Borrower hereunder and under
the other Loan Documents, (c) then to all Administrative Agent’s and Issuing
Lender’s fees then due and payable, (d) then to all commitment and other fees
and commissions then due and payable, (e) then to accrued and unpaid interest on
the Loans and accrued and unpaid interest on the Reimbursement Obligation (pro
rata in accordance with all such amounts due), (f) then to the principal amount
of the Loans and Reimbursement Obligation and any payments (including any
termination payments and any accrued and unpaid interest thereon) due in respect
of a Hedging Agreement with any Lender or the Administrative Agent (which such
Hedging Agreement is permitted hereunder) (pro rata in accordance with all such
amounts due) and (g) then to the cash collateral account described in
Section 12.2(b) hereof to the extent of any L/C Obligations then outstanding, in
that order.
          SECTION 5.6 Adjustments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a

35



--------------------------------------------------------------------------------



 




proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 14.2
hereof) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
     (a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
     (b) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
          SECTION 5.7 Obligations of Lenders.
     (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.3(b) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without

36



--------------------------------------------------------------------------------



 



prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
          SECTION 5.8 Changed Circumstances.
     (a) Circumstances Affecting LIBOR Rate Availability. If, with respect to
any Interest Period, the Administrative Agent or any Lender (after consultation
with the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Telerate
Page 3750 or offered to the Administrative Agent or such Lender for such
Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.
     (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.

37



--------------------------------------------------------------------------------



 



          SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the
Lenders against any loss or expense which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the
Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.
          SECTION 5.10 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
     (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.11 and the imposition of, or any change in the rate of any Excluded
Tax payable by such Lender or the Issuing Lender); or
     (iii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

38



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
          SECTION 5.11 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.

39



--------------------------------------------------------------------------------



 



     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes (other
than Excluded Taxes) to the relevant Governmental Authority in accordance with
Applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within thirty
(30) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) paid by the Administrative Agent, such Lender or the
Issuing Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup or other withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
          (A) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
          (B) duly completed copies of Internal Revenue Service Form W-8ECI,

40



--------------------------------------------------------------------------------



 



          (C) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
          (D) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.
     (g) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.
          SECTION 5.12 Security. The Obligations of the Borrower and the
Subsidiary Guaranteed Obligations shall be secured as provided in the Security
Documents.
          SECTION 5.13 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.10 or Section 5.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense

41



--------------------------------------------------------------------------------



 



and would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 14.10,
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter, and
     (iv) such assignment does not conflict with Applicable Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
          SECTION 6.1 Closing. The closing shall take place at the offices of
Kennedy Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on October [___], 2006
or at such other place, and on such other date and time as the parties hereto
shall mutually agree.
          SECTION 6.2 Conditions to Closing and Initial Extensions of Credit.
The obligation of the Lenders to close this Agreement and to make the initial
Loan or issue or participate in the initial Letter of Credit, if any, is subject
to the satisfaction of each of the following conditions:

42



--------------------------------------------------------------------------------



 



     (a) Executed Loan Documents. This Agreement, the Revolving Credit Notes (if
requested by any Lender), the Swingline Note (if requested by the Swingline
Lender), the Security Documents (including, without limitation, the amendments
or modifications to each Mortgage), the Intercreditor and Subordination
Agreement, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist thereunder, and the Borrower shall have delivered original
counterparts thereof to the Administrative Agent.
     (b) Closing Certificates; etc.
     (i) Officer’s Certificate of the Borrower. The Administrative Agent shall
have received a certificate from a Responsible Officer, in form and substance
satisfactory to the Administrative Agent, to the effect that all representations
and warranties of the Borrower and its Subsidiaries contained in this Agreement
and the other Loan Documents are true, correct and complete; that neither the
Borrower nor any of its Subsidiaries is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that the Borrower and its
Subsidiaries have satisfied each of the closing conditions.
     (ii) Certificate of Secretary of the Borrower and each of the Subsidiary
Guarantors. The Administrative Agent shall have received a certificate of the
secretary or assistant secretary of the Borrower and each of the Subsidiary
Guarantors certifying as to the incumbency and genuineness of the signature of
each officer of the Borrower or such Subsidiary Guarantor executing the Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles of incorporation or other
organizational document of the Borrower or such Subsidiary Guarantor and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, (B) the bylaws or
other operative document of the Borrower or such Subsidiary Guarantor as in
effect on the date of such certifications, (C) resolutions duly adopted by the
Board of Directors or other governing body of the Borrower or such Subsidiary
Guarantor authorizing the borrowings contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 6.2(b)(iii).
     (iii) Certificates of Good Standing. The Administrative Agent shall have
received long-form certificates as of a recent date of the good standing of the
Borrower and each Subsidiary Guarantor under the laws of its respective
jurisdiction of organization and, to the extent requested by the Administrative
Agent, each other jurisdiction where the Borrower and each of the Subsidiary
Guarantors is qualified to do business and a certificate of the relevant taxing

43



--------------------------------------------------------------------------------



 



authorities of such jurisdictions certifying that such Person has filed required
tax returns and owes no delinquent taxes.
     (iv) Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of counsel to the Borrower and the Subsidiary Guarantors,
including local counsel opinions, addressed to the Administrative Agent and the
Lenders with respect to the Borrower, the Subsidiary Guarantors, real estate
collateral matters, the Loan Documents and such other matters as the Lenders
shall request.
     (v) Tax Forms. The Administrative Agent shall have received copies of the
United States Internal Revenue Service forms required by Section 5.11(e) hereof.
     (c) Collateral.
     (i) Filings and Recordings. All filings and recordations that are necessary
to perfect the security interests of the Lenders in the collateral described in
the Security Documents, including, without limitation, the amendments and
modifications to the Mortgages, shall have been received by the Administrative
Agent and the Administrative Agent shall have received evidence satisfactory
thereto that upon such filings and recordations such security interests
constitute valid and perfected first priority Liens therein, subject only to
Permitted Liens.
     (ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the capital
stock or other ownership interests pledged pursuant to the Collateral Agreement,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Collateral Agreement.
     (iii) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of insurance, evidence of payment of all insurance
premiums for the current policy year of each, and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer) of insurance
policies in the form required under the Security Documents and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
     (iv) Real Property Documentation. The Administrative Agent shall have
received each requested amendment/ modification to the Mortgages, any and all
certificates, documents and information reasonably requested by Administrative
Agent or the Lenders on the parcels of real property subject to the Mortgages,
including, without limitation, title insurance, title exceptions, matters
relating to flood hazard properties, surveys, environmental assessments,
engineering and structural reports, permanent certificates of occupancy and
evidence of zoning compliance, each in form and substance reasonably
satisfactory to the Administrative Agent. With respect to each parcel of real

44



--------------------------------------------------------------------------------



 



property already subject to Mortgages, the Administrative Agent shall have
received such endorsements to title insurance policies as may be requested by
the Administrative Agent, such title policy endorsements to be in form and
substance satisfactory to the Administrative Agent.
     (d) Consents; Defaults.
     (i) Governmental and Third Party Approvals. The Borrower shall have
obtained all necessary approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.
     (ii) No Injunction, Etc. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement, the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.
     (iii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing.
     (e) Financial Matters.
     (i) Financial Statements. The Administrative Agent shall have received the
most recent audited Consolidated financial statements of the Borrower and its
Subsidiaries, all in form and substance satisfactory to the Administrative Agent
and prepared in accordance with GAAP.
     (ii) Financial Condition Certificate. The Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by a Responsible Officer,
that (A) the Borrower and each of its Subsidiaries are each Solvent, (B) the
Borrower’s and its Subsidiaries’ payables are current and not past due, (C)
attached thereto are calculations evidencing compliance on a pro forma basis
with the covenants contained in Article X hereof, (D) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries and (E) attached thereto is a
calculation of the Applicable Margin pursuant to Section 5.1(c).
     (iii) Payment at Closing; Fee Letters. The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in Section
5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses) and to any other Person
such amount as may be due thereto in connection with the transactions

45



--------------------------------------------------------------------------------



 



contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
     (f) Miscellaneous.
     (i) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing, as applicable, from the Borrower in accordance with Section
2.3(a), and a Notice of Account Designation specifying the account or accounts
to which the proceeds of any Loans made after the Closing Date are to be
disbursed.
     (ii) Existing Debt. All Debt of the Borrower and its Subsidiaries, other
than Debt permitted pursuant to Section 11.1 and the Existing Letters of Credit,
shall be repaid in full and terminated and all security therefor released.
     (iii) Due Diligence and Other Documents. All opinions, certificates and
other instruments and all proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Administrative Agent. The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
     (g) Amendment to Intercompany Loan. The Administrative Agent shall have
received executed versions of an amendment to the Intercompany Loan
(i) extending the maturity date thereof to a date at least six (6) months
following the Revolving Credit Maturity Date and (ii) otherwise in form and
substance satisfactory to the Administrative Agent.
     (h) Repayment and Assignment of Certain Amounts Outstanding under Existing
Credit Agreement. On the Closing Date, (i) all outstanding loans under the
Existing Credit Agreement (the “Existing Loans”) made by any Existing Lender who
is not a Lender hereunder shall be assigned in full to the Administrative Agent
(or such new Lender as the Administrative Agent may direct) and the commitments
and other obligations and rights (except as expressly set forth in the Existing
Credit Agreement) of such Existing Lender shall be terminated, (ii) all
outstanding Existing Loans not being assigned under clause (i) above shall be
deemed Revolving Credit Loans hereunder and the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Revolving Credit Loans together with any Revolving Credit Loans funded
on the Closing Date, are in accordance with the Revolving Credit Commitment
Percentage of the Lenders hereunder, (iii) there shall have been paid in cash in
full all accrued but unpaid interest due on the Existing Loans on the Closing
Date, (iv) there shall have been paid in cash in full all accrued but unpaid
fees under the Existing Credit Agreement due to the Existing Lenders and all
other amounts, costs and expenses then owing to any of the Existing Lenders
and/or Wachovia, as administrative agent under the Existing Credit Agreement,
(v) all outstanding Letters of Credit under the Existing Credit Agreement shall
be Letters of Credit hereunder and (vi) all outstanding

46



--------------------------------------------------------------------------------



 



promissory notes issued by the Borrower to the Existing Lenders under the
Existing Credit Agreement shall be promptly returned to the Borrower for
cancellation.
          SECTION 6.3 Conditions to All Extensions of Credit. The obligations of
the Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or the Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
     (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) or Section 5.2.
     (d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
          SECTION 7.1 Representations and Warranties. To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrower and its Subsidiaries hereby
represent and warrant to the Administrative Agent and Lenders both before and
after giving effect to the transactions contemplated hereunder that:
     (a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except to
the extent that the failure to so qualify or be in good standing could not, in
the aggregate, reasonably be expected to have a Material

47



--------------------------------------------------------------------------------



 



Adverse Effect. The jurisdictions in which the Borrower and its Subsidiaries are
organized and qualified to do business as of the Closing Date are described on
Schedule 7.1(a).
     (b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is
listed on Schedule 7.1(b). As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
membership interests, or other ownership interests described on Schedule 7.1(b).
All outstanding shares or other ownership interests of the Borrower and its
Subsidiaries have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights. The equityholders of the
Subsidiaries of the Borrower and the number of shares or other ownership units
owned by each as of the Closing Date are described on Schedule 7.1(b). As of the
Closing Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of capital stock, membership interests or other
ownership interests of the Borrower or its Subsidiaries, except as described on
Schedule 7.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of the Borrower and each of its Subsidiaries party thereto,
and each such document constitutes the legal, valid and binding obligation of
the Borrower or its Subsidiary party thereto, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Borrower and its Subsidiaries of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the Borrower or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries or, except as could not reasonably be
expected to result in a Material Adverse Effect, any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents or (iv)

48



--------------------------------------------------------------------------------



 



require any consent or authorization of, filing with, or other act in respect
of, an arbitrator or Governmental Authority and no consent of any other Person
is required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement except, in each case, (A) as may be required by
laws affecting the offering and sale of securities generally, (B) filings with
the United States Copyright Office and/or the United States Patent and Trademark
Office, (C) filings under the UCC and recording of the Mortgages and (D) those
notices, consents and authorizations which have been obtained prior to the
Closing Date.
     (e) Compliance with Law; Governmental Approvals. Each of the Borrower and
its Subsidiaries (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law in each
case, except as could not reasonably be expected to result in a Material Adverse
Effect.
     (f) Tax Returns and Payments. Each of the Borrower and its Subsidiaries has
duly filed or caused to be filed all federal, state, local and other tax returns
required by Applicable Law to be filed, and has paid prior to delinquency all
federal, state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable. Such returns accurately reflect in all material respects all liability
for taxes of the Borrower and its Subsidiaries for the periods covered thereby.
There is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of the
Borrower and its Subsidiaries that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Governmental
Authority has notified the Borrower or any of its Subsidiaries of any Lien or
other claim against the Borrower or any Subsidiary thereof with respect to
unpaid taxes which has not been discharged or resolved. The charges, accruals
and reserves on the books of the Borrower and any of its Subsidiaries in respect
of federal, state, local and other taxes for all Fiscal Years and portions
thereof since the organization of the Borrower and any of its Subsidiaries are
in the judgment of the Borrower adequate, and the Borrower does not anticipate
any additional taxes or assessments for any of such years.
     (g) Intellectual Property Matters. Each of the Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business except where the absence
thereof could not reasonably be expected to have a Material Adverse Effect. No
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and, to Borrower’s

49



--------------------------------------------------------------------------------



 



knowledge, neither the Borrower nor any Subsidiary thereof is liable to any
Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations.
     (h) Environmental Matters. Except as to matters described in Schedule
7.1(h) and such other matters which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:
     (i) The properties owned, leased or operated by the Borrower and its
Subsidiaries now do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to any liability under applicable Environmental Laws;
     (ii) The Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;
     (iii) Neither the Borrower nor any Subsidiary thereof has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;
     (iv) Hazardous Materials have not been transported or disposed of to or
from the properties owned, leased or operated by the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws;
     (v) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower, any Subsidiary or such properties or
such operations; and

50



--------------------------------------------------------------------------------



 



     (vi) There has been no release, or to the best of the Borrower’s knowledge,
threat of release, of Hazardous Materials at or from any properties owned,
leased or operated by the Borrower or any Subsidiary, now or in the past, in
violation of or in amounts or in a manner that could give rise to any liability
under Environmental Laws.
(i) ERISA.
     (i) As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 7.1(i);
     (ii) The Borrower and each ERISA Affiliate is in material compliance with
all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
     (iii) As of the Closing Date, no Pension Plan has been terminated for which
the liabilities have not been satisfied in full, nor has any accumulated funding
deficiency (as defined in Section 412 of the Code) been incurred (without regard
to any waiver granted under Section 412 of the Code), nor has any funding waiver
from the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 412 of
the Code, Section 302 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 412 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;
     (iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no

51



--------------------------------------------------------------------------------



 



premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;
     (v) No Termination Event has occurred or is reasonably expected to occur;
and
     (vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower after due inquiry, threatened concerning or
involving any (A) employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
     (j) Margin Stock. Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
     (k) Government Regulation. Neither the Borrower nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Public Utility Holding Company Act of 2005 or the Interstate Commerce Act, each
as amended, or any other Applicable Law (including, without limitation, the
Trading with the Enemy Act, OFAC regulations and Executive Order 13224 Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism) which limits its ability to incur or consummate
the transactions contemplated hereby.
     (l) Material Contracts. Schedule 7.1(l) sets forth a complete and accurate
list of all Material Contracts of the Borrower and its Subsidiaries in effect as
of the Closing Date not listed on any other Schedule hereto; other than as set
forth in Schedule 7.1(l), each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the Borrower and
its Subsidiaries have delivered to the Administrative Agent a true and complete
copy of each Material Contract required to be listed on Schedule 7.1(l) or any
other Schedule hereto. Neither the Borrower nor any Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.

52



--------------------------------------------------------------------------------



 



     (m) Employee Relations. Each of the Borrower and its Subsidiaries has a
stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.1(m). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     (n) Burdensome Provisions. Neither the Borrower nor any Subsidiary thereof
is a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or Applicable
Law which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. The Borrower and its
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its capital stock to the Borrower
or any Subsidiary or to transfer any of its assets or properties to the Borrower
or any other Subsidiary in each case other than existing under or by reason of
the Loan Documents or Applicable Law.
     (o) Financial Statements. The (i) audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of December 25, 2005 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (ii) unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of July 9, 2006 and related unaudited interim statements of
income and retained earnings, copies of which have been furnished to the
Administrative Agent and each Lender, are complete and correct in all material
respects and fairly present on a Consolidated basis the assets, liabilities and
financial position of the Borrower and its Subsidiaries as at such dates, and
the results of the operations and changes of financial position for the periods
then ended (other than customary year-end adjustments for unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. As of the Closing
Date, the Borrower and its Subsidiaries have no Debt, obligation or other
unusual forward or long-term commitment required by GAAP to be reflected in the
foregoing financial statements or in the notes thereto which is not fairly
reflected in the foregoing financial statements or in the notes thereto.
     (p) No Material Adverse Change. Since December 25, 2005, there has been no
material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
and no event has occurred or condition arisen that could reasonably be expected
to have a Material Adverse Effect.

53



--------------------------------------------------------------------------------



 



     (q) Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Borrower and each of its Subsidiaries
will be Solvent.
     (r) Titles to Properties. Schedule 7.1(r) sets forth a list of each parcel
of real property owned or leased by the Borrower or its Subsidiaries as of the
Closing Date. Each of the Borrower and its Subsidiaries has such title to the
real property owned or leased by it as is necessary to the conduct of its
business and valid and legal title to all of its material personal property and
assets, including, but not limited to, those reflected on the balance sheets of
the Borrower and its Subsidiaries delivered pursuant to Section 7.1(o), except
those which have been disposed of by the Borrower or its Subsidiaries subsequent
to such date which dispositions have been in the ordinary course of business or
as otherwise expressly permitted hereunder.
     (s) Liens. None of the properties and assets of the Borrower or any
Subsidiary thereof is subject to any Lien, except Liens permitted pursuant to
Section 11.2. No financing statement under the Uniform Commercial Code of any
state which names the Borrower or any Subsidiary thereof or any of their
respective trade names or divisions as debtor and which has not been terminated,
has been filed in any state or other jurisdiction and neither the Borrower nor
any Subsidiary thereof has signed any such financing statement or any security
agreement authorizing any secured party thereunder to file any such financing
statement, except to perfect those Liens permitted by Section 11.2 hereof.
     (t) Debt and Guaranty Obligations. Schedule 7.1(t) is a complete and
correct listing of all Debt and Guaranty Obligations of the Borrower and its
Subsidiaries as of the Closing Date in excess of $1,000,000. The Borrower and
its Subsidiaries have performed and are in compliance in all material respects
with all of the terms of such Debt and Guaranty Obligations and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the Borrower or any of its
Subsidiaries exists with respect to any such Debt or Guaranty Obligation.
     (u) Litigation. Except for matters existing on the Closing Date which are
set forth on Schedule 7.1(u), there are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority for which
liability to the Borrower or its Subsidiaries could reasonably be expected to
have a Material Adverse Effect.
     (v) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any Subsidiary thereof under any Material
Contract or judgment, decree or order to which the Borrower or its Subsidiaries
is a party or by which the Borrower or its Subsidiaries or any of their
respective properties may be bound or which

54



--------------------------------------------------------------------------------



 



would require the Borrower or its Subsidiaries to make any payment thereunder
prior to the scheduled maturity date therefor.
     (w) Senior Debt Status. The Obligations of the Borrower and each of its
Subsidiaries under this Agreement and each of the other Loan Documents ranks and
shall continue to rank at least senior in priority of payment to the Senior
Subordinated Notes and all other Subordinated Debt of each such Person and is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to the Senior Subordinated Notes and all other
Subordinated Debt of such Person.
     (x) OFAC. None of the Borrower, any Subsidiary or Subsidiary Guarantor of
the Borrower or, to the knowledge of the Borrower or any Subsidiary thereof, any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities. The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.
     (y) Accuracy and Completeness of Information. All written information,
reports and other papers and data produced by or on behalf of the Borrower or
any Subsidiary thereof (other than financial projections, which shall be subject
to the standard set forth in Section 8.1(c)) and furnished to the Lenders were,
at the time the same were so furnished, complete and correct in all material
respects to the extent necessary to give the recipient a true and accurate
knowledge of the subject matter. No document furnished or written statement made
to the Administrative Agent or the Lenders by the Borrower or any Subsidiary
thereof in connection with the negotiation, preparation or execution of this
Agreement or any of the Loan Documents contains or will contain any untrue
statement of a fact material to the creditworthiness of the Borrower or its
Subsidiaries or omits or will omit to state a fact necessary in order to make
the statements contained therein not misleading. The Borrower is not aware of
any facts which it has not disclosed in writing to the Administrative Agent
having a Material Adverse Effect, or insofar as the Borrower can now foresee,
which could reasonably be expected to have a Material Adverse Effect.
          SECTION 7.2 Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

55



--------------------------------------------------------------------------------



 



ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth in the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:
SECTION 8.1 Financial Statements and Projections.
     (a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of the first three (3) Fiscal Quarters
of each Fiscal Year (or, if either such date is earlier, on the date of any
required public filing thereof, or five (5) days following any date on which the
Borrower may be required by GAAP to file such statements), an unaudited
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Quarter and unaudited Consolidated
and consolidating statements of income, retained earnings and cash flows for the
Fiscal Quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments. Delivery
by the Borrower to the Administrative Agent and the Lenders of the Borrower’s
quarterly report to the SEC on Form 10-Q with respect to any Fiscal Quarter, or
the availability of such report on EDGAR Online, within the period specified
above shall be deemed to be compliance by the Borrower with this Section 8.1(a).
     (b) Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days after the end of each Fiscal Year (or, if either such
date is earlier, on the date of any required public filing thereof, or five
(5) days following any date on which the Borrower may be required by GAAP to
file such statements), an audited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared by an independent certified public accounting
firm approved by the Audit Committee of the Board of Directors of the Borrower
and reasonably acceptable to the Administrative Agent in accordance with GAAP
and, if

56



--------------------------------------------------------------------------------



 



applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year, and accompanied by a report thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP. Delivery by the Borrower to the Administrative Agent
and the Lenders of the Borrower’s annual report to the SEC on Form 10-K with
respect to any Fiscal Quarter, or the availability of such report on EDGAR
Online, within the period specified above shall be deemed to be compliance by
the Borrower with this Section 8.1(b).
     (c) Annual Business Plan and Financial Projections. As soon as practicable
and in any event within sixty (60) days after the beginning of each Fiscal Year,
a business plan of the Borrower and its Subsidiaries for the ensuing four
(4) Fiscal Quarters and the Fiscal Year thereafter, such plan to be prepared in
accordance with GAAP and to include, on a quarterly basis, the following: a
quarterly operating and capital budget for the ensuing four (4) Fiscal Quarters,
a yearly operating and capital budget for the Fiscal Year thereafter, a
projected income statement, statement of cash flows and balance sheet and a
report containing management’s discussion and analysis of such projections,
accompanied by a certificate from the chief financial officer of the Borrower to
the effect that, to the best of such officer’s knowledge, such projections are
good faith estimates (utilizing reasonable assumptions) of the projected
financial condition and operations of the Borrower and its Subsidiaries for such
period.
          SECTION 8.2 Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 8.1 (a) or (b) and at such other
times as the Administrative Agent shall reasonably request, a certificate of the
chief financial officer or the treasurer of the Borrower in the form of
Exhibit F attached hereto (an “Officer’s Compliance Certificate”).
          SECTION 8.3 Accountants’ Certificate. At each time financial
statements are delivered pursuant to Section 8.1(b), a certificate of the
independent public accountants certifying such financial statements addressed to
the Administrative Agent for the benefit of the Lenders:
     (a) stating that in making the examination necessary for the certification
of such financial statements, they obtained no knowledge of any Default or Event
of Default or, if such is not the case, specifying such Default or Event of
Default and its nature and period of existence; and
     (b) including the calculations prepared by such accountants required to
establish whether or not the Borrower and its Subsidiaries are in compliance
with the financial covenants set forth in Article X hereof as at the end of each
respective period.
     SECTION 8.4 Other Reports.

57



--------------------------------------------------------------------------------



 



     (a) Promptly upon receipt thereof, copies of all reports, if any, submitted
to the Borrower or its Board of Directors by its independent public accountants
in connection with their auditing function, including, without limitation, any
management report and any management responses thereto;
     (b) Such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request; and
          SECTION 8.5 Notice of Litigation and Other Matters. Prompt (but in no
event later than ten (10) days after an officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses which in any such case
could reasonably be expected to result in a Material Adverse Effect;
     (b) any notice of any violation received by the Borrower or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
     (c) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against the Borrower or any Subsidiary thereof
that could reasonably be expected to have a Material Adverse Effect;
     (d) any attachment, judgment, Lien, levy or order exceeding $5,000,000 that
may be assessed against or threatened in writing against the Borrower or any
Subsidiary thereof;
     (e) (i) any Default or Event of Default, (ii) the occurrence or existence
of any event or circumstance that foreseeably will become a Default or Event of
Default or (iii) any event which constitutes or which with the passage of time
or giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound;
     (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Borrower or any ERISA Affiliate of the PBGC’s intent to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan, (iii) all
notices received by the Borrower or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or
reason to know that the Borrower or any ERISA Affiliate has

58



--------------------------------------------------------------------------------



 



filed or intends to file a notice of intent to terminate any Pension Plan under
a distress termination within the meaning of Section 4041(c) of ERISA;
     (g) any event which makes any of the representations set forth in
Section 7.1 inaccurate in any respect;
     (h) any Ratings Downgrade;
     (i) a copy of any notice of any default or event of default, acceleration,
redemption, request for a material waiver, request for a material amendment or
any other notice of a material event delivered to or received by any Person
(including, without limitation, any trustee or noteholder) in connection with
the Senior Subordinated Notes or any other Subordinated Debt.
          SECTION 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, or any of the Security Documents,
shall be, at the time the same is so furnished, comply with the representations
and warranties set forth in Section 7.1(y).
ARTICLE IX
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.11, the Borrower will, and will cause each of its Subsidiaries
to:
          SECTION 9.1 Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 11.4, preserve and maintain its separate
corporate, limited liability company or partnership existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business,
and qualify and remain qualified as a foreign corporation, limited liability
company or limited partnership and authorized to do business in each
jurisdiction where the nature and scope of its activities require it to so
qualify under Applicable Law except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect.
          SECTION 9.2 Maintenance of Property. In addition to the requirements
of any of the Security Documents, protect and preserve in accordance with sound
business practices all properties useful in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in accordance with sound business practices all buildings, equipment
and other tangible real and personal property useful in and material to its
business; and from time to time make or cause to be made all renewals,
replacements and additions to such property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted at all times in a commercially reasonable manner in accordance with
prudent business practices.
          SECTION 9.3 Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily

59



--------------------------------------------------------------------------------



 



maintained by similar businesses (including hazard and business interruption
coverage) and as are required by Applicable Law and as are required by any
Security Documents, and on the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request a detailed list of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.
          SECTION 9.4 Accounting Methods and Financial Records. Maintain a
system of accounting, and keep such books, records and accounts (which shall be
true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
          SECTION 9.5 Payment and Performance of Obligations. Pay and perform
all Obligations or Subsidiary Guaranteed Obligations, as applicable, under this
Agreement and the other Loan Documents, and pay or perform (a) all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its property, and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices; provided, that the
Borrower or such Subsidiary may contest any item described in clauses (a) or
(b) of this Section 9.5 in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.
          SECTION 9.6 Compliance with Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all material Governmental Approvals, in each case
applicable to the conduct of its business.
          SECTION 9.7 Environmental Laws. In addition to and without limiting
the generality of Section 9.6, (a) comply in all material respects with, and use
commercially reasonable efforts to ensure such compliance by all tenants and
subtenants with, all applicable Environmental Laws and obtain and comply with
and maintain, and use commercially reasonable efforts to ensure that all tenants
and subtenants, if any, obtain and comply with and maintain, in all material
respects, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.

60



--------------------------------------------------------------------------------



 



          SECTION 9.8 Compliance with ERISA. In addition to and without limiting
the generality of Section 9.6, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative Agent
to the extent that the furnishing of such information does not violate ERISA,
the Health Insurance Portability and Accountability Act of 1996 or any other
Applicable Law.
          SECTION 9.9 Compliance with Agreements. Except to the extent that
non-compliance, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, comply with each term,
condition and provision of all leases, agreements and other instruments entered
into in the conduct of its business including, without limitation, any Material
Contract.
          SECTION 9.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects. Unless a Default or Event of Default has
occurred and is continuing, the representatives of the Administrative Agent or
any Lender will provide the Borrower with advance notice of such visits and
inspections, and will visit and inspect during the Borrower’s normal business
hours.
          SECTION 9.11 Additional Subsidiaries; Equipment; Real Property
Acquisitions
     (a) Additional Domestic Subsidiaries. Within thirty (30) days after the
creation or acquisition of any Domestic Subsidiary of the Borrower (excluding
any Franchisees) with assets in excess of $300,000, cause to be executed and
delivered to the Administrative Agent (i) duly executed joinder agreements in
form and substance reasonably satisfactory to the Administrative Agent joining
such Subsidiary to the Collateral Agreement, the Collateral Assignment Agreement
and any other applicable Security Documents, (ii) updated Schedules 7.1(a),
7.1(b) and 7.1(r) reflecting the creation or acquisition of such Subsidiary,
(iii) a Subsidiary Guaranty Agreement duly executed and delivered by such
Subsidiary, (iv) favorable legal opinions addressed to the Administrative Agent
and Lenders in form and substance reasonably satisfactory thereto with respect
to such joinder agreement, (v) original stock or other certificates and stock or
other transfer powers evidencing the ownership interests of the Borrower in such

61



--------------------------------------------------------------------------------



 



Subsidiary, (vi) all documents required by Section 9.11(c), and (vii) any other
documents and certificates as may be requested by the Administrative Agent.
     (b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the
time that any Person becomes a first tier Foreign Subsidiary of the Borrower
(excluding any Franchisees), and promptly thereafter (and in any event within
thirty (30) days), cause (i) the Borrower or applicable Subsidiary to deliver to
the Administrative Agent a supplement to the Security Documents pledging
sixty-five percent (65%) of the total outstanding ownership interest or capital
stock of such new Foreign Subsidiary and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the capital stock of
such new Foreign Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such Person to deliver to the Administrative Agent documents of the types
referred to in clauses (ii) and (iii) of Section 6.2(b) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (i) and (ii)), and (iii) such Person to deliver to the Administrative
Agent such other documents and closing certificates as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent
     (c) Equipment; Real Property Acquisitions.
     (i) Within thirty (30) days after the date of a Ratings Downgrade, the
Borrower shall deliver to the Administrative Agent a first priority perfected
security interest in all equipment of the Borrower and its direct and indirect
Subsidiaries (excluding any SRLS Entity and any Franchisees) and shall execute
any and all documents requested by the Administrative Agent, all in form and
substance acceptable to the Administrative Agent, to evidence such security
interest.
     (ii) Within forty-five (45) days after the occurrence of a Ratings
Downgrade, the Borrower or its direct and indirect Subsidiaries (excluding any
SRLS Entity and any Franchisees) shall, with respect to all real property
interests then owned by the Borrower or its direct and indirect Subsidiaries and
not then subject to a Mortgage, cause to be executed and delivered to the
Administrative Agent (A) Mortgages (unless otherwise agreed by the
Administrative Agent and the Required Lenders), (B) an updated Schedule 7.1(r)
together with title insurance policies, copies of title exceptions, flood
surveys, property surveys, environmental assessments and any other related real
property documentation, all in form and content reasonably acceptable to the
Administrative Agent and (C) an updated Schedule 7.1(h) in form and content
reasonably acceptable to the Administrative Agent.
     (d) Additional Subsidiary Guarantors. Notwithstanding anything to the
contrary contained herein, in the event that any Subsidiary shall guaranty the
payment or

62



--------------------------------------------------------------------------------



 



performance of the Senior Subordinated Notes, the Borrower shall cause such
Subsidiary to immediately execute a joinder to the Subsidiary Guaranty Agreement
and the Security Documents described in Section 9.11(a) and to deliver all of
the other instruments, documents, certificates and opinions required pursuant to
Section 9.11(a).
          SECTION 9.12 Use of Proceeds. The Borrower shall use the proceeds of
the Extensions of Credit (a) to refinance existing indebtedness of the Borrower,
(b) for general corporate purposes of the Borrower and the Subsidiary
Guarantors, including, without limitation, working capital, capital expenditures
in the ordinary course of business, Permitted Acquisitions and redemptions,
repurchases and dividends permitted under Section 11.6(c) of this Agreement, and
(c) to pay fees and expenses incurred in connection with the transactions
contemplated herein.
          SECTION 9.13 Conduct of Business. Engage only in businesses in
substantially the same fields as the businesses conducted on the Closing Date.
          SECTION 9.14 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably require to
document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.
          SECTION 9.15 Landlord Consents. Use its best good faith efforts to
obtain and deliver landlord consents, estoppel letters of consent and waivers in
respect of Collateral held on leased premises as may be reasonably required from
time to time by the Administrative Agent.
ARTICLE X
FINANCIAL COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower and its Subsidiaries on a Consolidated basis will
not:
          SECTION 10.1 Maximum Adjusted Debt to EBITDAR Ratio. As of any Fiscal
Quarter end, permit the ratio of (a) Adjusted Debt on such date (less any cash
existing on the Consolidated balance sheet on such date) to (b) EBITDAR for the
period of four (4) consecutive Fiscal Quarters ending on or immediately prior to
such date to be greater than 4.75 to 1.00.
          SECTION 10.2 Maximum Senior Secured Leverage Ratio. As of any Fiscal
Quarter end, permit the ratio of (a) Senior Debt on such date (less any cash
existing on the Consolidated balance sheet on such date) to (b) EBITDA for the
period of four (4) consecutive Fiscal Quarters ending on or immediately prior to
such date to be greater than 2.00 to 1.00; provided, however, that for purposes
of calculating compliance with this financial covenant,

63



--------------------------------------------------------------------------------



 



EBITDA for the four (4) consecutive Fiscal Quarter period ending on or
immediately prior to such date shall be reduced to reflect rental expense
associated with any sale-leaseback transaction permitted hereunder on a pro
forma basis.
          SECTION 10.3 Minimum Fixed Charge Coverage Ratio. As of any Fiscal
Quarter end, permit the ratio of (a) EBITDAR for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date
minus the greater of (i) Maintenance Capital Expenditures for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date or
(ii) 50% of depreciation for the period of four (4) consecutive Fiscal Quarters
ending on or immediately prior to such date to (b) Rental Expense for the period
of four (4) consecutive Fiscal Quarters ending on or immediately prior to such
date (provided, however, that for purposes of calculating compliance with this
Section 10.3, Rental Expense for the four (4) consecutive Fiscal Quarter period
ending on such date shall be increased to include rental expense associated with
any sale-leaseback transaction permitted hereunder on a pro forma basis) plus
Interest Expense for the period of four (4) consecutive Fiscal Quarters ending
on or immediately prior to such date plus the aggregate amount of any Permitted
Note Repurchases by the Borrower for the period of four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date to be less than 1.25 to
1.00.
          SECTION 10.4 Minimum Capital Expenditures Ratio. As of any Fiscal
Quarter end, permit the ratio of (a) 90% of EBITDA to (b) Expansion Capital
Expenditures to be less than 1.00 to 1.00; provided, however, that for purposes
of calculating compliance with this financial covenant, the Borrower shall be
entitled to add back to EBITDA 20% of the Net Cash Proceeds from issuances of
equity consummated during the four (4) consecutive Fiscal Quarter period ending
on such date in an aggregate amount not to exceed $10,000,000 for any one such
equity issuance; provided, further, that for purposes of calculating compliance
with this financial covenant, EBITDA for the four (4) consecutive Fiscal Quarter
period ending on or immediately prior to such date shall be reduced to reflect
rental expense associated with any sale-leaseback transaction permitted
hereunder on a pro forma basis.
ARTICLE XI
NEGATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will not and will not permit any of its
Subsidiaries to:
          SECTION 11.1 Limitations on Debt. Create, incur, assume or suffer to
exist any Debt except:
     (a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 11.1(b));
     (b) Debt incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably

64



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent.
     (c) Debt existing on the Closing Date and not otherwise permitted under
this Section 11.1, as set forth on Schedule 7.1(t), and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;
     (d) purchase money Debt of the Borrower and its Subsidiaries, and Debt of
the Borrower and its Subsidiaries incurred in connection with Capitalized
Leases;
     (e) unsecured Debt of the Borrower and the Subsidiary Guarantors not
otherwise permitted hereunder in an aggregate amount not to exceed Fifteen
Million Dollars ($15,000,000) on any date of determination;
     (f) the Senior Subordinated Notes and other Subordinated Debt; provided,
however, (i) that no Default or Event of Default shall have occurred and be
continuing and would be caused by the issuance of such Subordinated Debt and
(ii) the Administrative Agent shall have received satisfactory written evidence
that the Borrower would be in compliance with all covenants contained in this
Agreement on a pro forma basis after giving effect to the issuance of any such
Subordinated Debt;
     (g) Guaranty Obligations (including, without limitation, the Subsidiary
Guaranteed Obligations) in favor of the Administrative Agent for the benefit of
the Administrative Agent and the Lenders;
     (h) Guaranty Obligations with respect to Debt permitted pursuant to
subsections (a) through (d) and (f) of this Section 11.1;
     (i) Guaranty Obligations of the Borrower with respect to (i) Debt of the
Subsidiary Guarantors permitted pursuant to subsection (e) of this Section 11.1
and (ii) Operating Leases of the Subsidiary Guarantors;
     (j) Guaranty Obligations with respect to Debt of (i) Franchisees of the
Borrower or (ii) any SRLS Entities; provided, that the aggregate outstanding
amount of all such Guaranty Obligations permitted under this Section 11.1(j)
plus the aggregate amount of all Permitted Acquisitions permitted under
Section 11.3(c) hereunder plus the aggregate outstanding amount of all
investments (other than Permitted Acquisitions) permitted under Section 11.3(c)
hereunder plus the aggregate amount of all sales permitted under Section 11.5(j)
hereunder shall not exceed Thirty-Five Million Dollars ($35,000,000) in the
aggregate during the term of the Credit Facility; and
     (k) Debt owed by any Subsidiary Guarantor to the Borrower, by the Borrower
to any Subsidiary Guarantor, or by any Subsidiary Guarantor to another
Subsidiary Guarantor.
provided, that no agreement or instrument with respect to Debt permitted to be
incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any of the Subsidiary

65



--------------------------------------------------------------------------------



 



Guarantors (in the form of dividends, intercompany advances or otherwise) for
the purpose of enabling the Borrower to pay the Obligations; provided, further,
that notwithstanding any of the foregoing, no SRLS Entity shall be permitted to
incur any Guaranty Obligations.
          SECTION 11.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of capital stock or other ownership
interests), real or personal, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
     (b) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;
     (c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
     (d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or materially impair
the use thereof in the ordinary conduct of business;
     (e) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders;
     (f) Liens not otherwise permitted by this Section 11.2 and in existence on
the Closing Date and described on Schedule 11.2;
     (g) Liens securing Debt permitted under Section 11.1(d); provided that
(i) such Liens shall be created within six (6) months from the date of the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Debt, (iii) the
amount of Debt secured thereby is not increased and (iv) the principal amount of
Debt secured by any such Lien shall at no time exceed one hundred percent (100%)
of the original purchase price or lease payment amount of such property at the
time it was acquired; and
     (h) Liens on real property incurred in connection with leases permitted by
Section 11.5(l).

66



--------------------------------------------------------------------------------



 



          SECTION 11.3 Limitations on Loans, Advances, Investments and
Acquisitions. Purchase, own, invest in or otherwise acquire, directly or
indirectly, any capital stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Debt or other obligation or security, substantially all
or a portion of the business or assets of any other Person or any other
investment or interest whatsoever in any other Person, or make or permit to
exist, directly or indirectly, any loans, advances or extensions of credit to,
or any investment in cash or by delivery of property in, any Person except:
     (a) investments (i) in Subsidiaries existing on the Closing Date, (ii)in
Subsidiaries (other than the SRLS Entities and any Franchisees) formed or
acquired after the Closing Date so long as the Borrower and the Subsidiaries
(other than the SRLS Entities and any Franchisees) comply with all applicable
provisions of this Credit Agreement (including, without limitation,
Section 9.11), (iii) loans made pursuant to Section 11.1(k) hereof, and (iv) the
other loans, advances and investments described on Schedule 11.3 existing on the
Closing Date;
     (b) investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper, variable or fixed rate notes maturing no more than six (6) months from
the date of acquisition thereof and issued by, or guaranteed by, a domestic
corporation rated A-1 (or the equivalent thereof) or better by Standard & Poor’s
or P-1 (or the equivalent thereof) or better by Moody’s, (iii) certificates of
deposit maturing no more than one year from the date of creation thereof issued
by (A) any of the Lenders or (B) commercial banks incorporated under the laws of
the United States of America, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency; provided, that, in each case,
the aggregate amount invested in such certificates of deposit shall not at any
time exceed $10,000,000 for any one such certificate of deposit and $20,000,000
for any one such bank, (iv)time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder, (v) repurchase agreements with a Lender
or a bank or trust company or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America or (vi) money-market funds; provided
that such money-market funds shall be rated AAA- (or the equivalent thereof) or
better by Standard & Poor’s (such investments described in items (i) through
(vi) above, “Cash Equivalents”);
     (c) investments by the Borrower or any of the Subsidiary Guarantors in the
form of acquisitions of a substantially similar business or line of business
(whether by the acquisition of capital stock, assets or any combination thereof)
of any other Person (each, a “Permitted Acquisition”) and other investments by
the Borrower or any of the Subsidiary Guarantors in (i) Franchisees of the
Borrower or (ii) any SRLS Entities; provided, however, that the aggregate amount
of all such Permitted Acquisitions permitted under this Section 11.3(c) plus the
aggregate outstanding amount of all

67



--------------------------------------------------------------------------------



 



investments (other than Permitted Acquisitions) permitted under this
Section 11.3(c) plus the aggregate outstanding amount of all Guaranty
Obligations permitted under Section 11.1(j) hereunder plus the aggregate amount
of all sales permitted under Section 11.5(j) hereunder shall not exceed
Thirty-Five Million Dollars ($35,000,000) in the aggregate during the term of
the Credit Facility;
     (d) Hedging Agreements permitted pursuant to Section 11.1;
     (e) purchases of assets in the ordinary course of business;
     (f) other loans, investments and advances in an aggregate amount not to
exceed $500,000 on any date of determination; and
     (g) investments in “rabbi trusts” made by the Borrower or any Subsidiary
Guarantor in connection with executive deferred compensation arrangements
entered into by the Borrower or such Subsidiary Guarantor in the ordinary course
of business consistent with past practice.
          SECTION 11.4 Limitations on Mergers and Liquidation. Merge,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:
     (a) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving Person) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving Person);
     (b) any Subsidiary of the Borrower may merge into the Person such
Subsidiary was formed to acquire in connection with a Permitted Acquisition;
provided that the surviving entity shall promptly execute and deliver such
agreements and documents as may be required pursuant to Section 9.11 or such
other documents evidencing continuing guaranty and/or security interests as may
be requested by the Administrative Agent.
     (c) any Subsidiary of the Borrower may wind-up into the Borrower or any
Subsidiary Guarantor and any Foreign Subsidiary of the Borrower may wind-up into
the Borrower or any Subsidiary Guarantor.
          SECTION 11.5 Limitations on Sale of Assets. Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:
     (a) the sale of inventory in the ordinary course of business;
     (b) the sale of obsolete assets no longer used or usable in the business of
the Borrower or any of its Subsidiaries;

68



--------------------------------------------------------------------------------



 



     (c) the transfer of assets to the Borrower or any Subsidiary Guarantor of
the Borrower pursuant to Section 11.4;
     (d) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (e) the disposition of any Hedging Agreement;
     (f) (i) sales of real property acquired before November 4, 2003 made in
connection with sale-leaseback transactions consummated at arms-length after the
Closing Date on terms and conditions reasonably satisfactory to the
Administrative Agent and (ii) sales of assets made in connection with store
closings and store relocations; provided, that (A) no Default or Event of
Default shall have occurred and be continuing both before and after giving
effect thereto, (B) when the aggregate amount of Net Cash Proceeds resulting
from all such sale-leaseback transactions and sales is equal to or greater than
Five Million Dollars ($5,000,000) during any Fiscal Year, then prior to the
consummation of any such additional sale-leaseback transaction or sale, the
Borrower shall have demonstrated to the Administrative Agent pro forma
compliance with each covenant contained in, and in the manner set forth in,
Article X and (C) the aggregate amount of Net Cash Proceeds resulting from all
such sale-leaseback transactions and sales relating to store closings and store
relocations shall not exceed an aggregate amount of Forty-Five Million Dollars
($45,000,000) during the term of the Credit Facility;
     (g) sales by Stoney River Management Company, Inc. of up to 6% of the
membership interests in each of the SRLS Entities, to the general manager of
each such entity pursuant to, and in accordance with, the terms and provisions
set forth in each such entity’s operating agreement;
     (h) sales made in connection with Build-to-Suit Sale-Leaseback
Transactions; provided that (i) no Default or Event of Default has occurred and
is continuing both before and after giving effect thereto and (ii) the Borrower
is in compliance with all covenants contained in this Agreement on a pro forma
basis after giving effect to the contemplated Build-to-Suit Sale-Leaseback
Transaction;
     (i) sales of real property acquired after November 4, 2003 made in
connection with sale-leaseback transactions that do not otherwise qualify as
Build-to-Suit Sale-Leaseback Transactions hereunder so long as (i) no Default or
Event of Default has occurred and is continuing both before and after giving
effect thereto, (ii) the Borrower is in compliance with all covenants contained
in this Agreement on a pro forma basis after giving effect to such
sale-leaseback transaction and (iii) the aggregate amount of all such
sale-leaseback transactions does not exceed Twenty-Five Million Dollars
($25,000,000) during the term of the Credit Facility;
     (j) sales of assets to Franchisees or any SRLS Entities; provided, that the
aggregate amount of all such sales permitted under this Section 11.5(j) plus the
aggregate outstanding amount of all Guaranty Obligations permitted under
Section 11.1(j) hereunder plus the aggregate amount of all Permitted
Acquisitions permitted under

69



--------------------------------------------------------------------------------



 



Section 11.3(c) hereunder plus the aggregate outstanding amount of all
investments (other than Permitted Acquisitions) permitted under Section 11.3(c)
hereunder shall not exceed Thirty-Five Million Dollars ($35,000,000) in the
aggregate during the term of the Credit Facility;
     (k) sales of equipment made in connection with equipment sale-leaseback
transactions provided that (i) no Default or Event of Default has occurred and
is continuing both before and after giving effect to such sale-leaseback
transaction and (ii) the Borrower is in compliance with all covenants contained
in this Agreement on a pro forma basis after giving effect to such
sale-leaseback transaction;
     (l) leases of restaurant properties to Persons in order to facilitate the
sale of alcoholic beverages at such restaurant properties, which leases shall be
on terms and conditions reasonably satisfactory to the Administrative Agent;
provided that no Default or Event of Default has occurred, is continuing, or
would be caused thereby; provided further that neither the Borrower nor any
Subsidiary thereof shall be party to more than five (5) such leases at any time
during the term of the Credit Facility;
     (m) sales of assets not otherwise permitted under this Section 11.5;
provided that (i) no Default or Event of Default has occurred, is continuing, or
would be caused thereby, (ii) sales of real estate subject to a Mortgage and
sales of other assets in which the security interest of the Administrative Agent
is (or is intended to be) perfected shall not exceed Five Million Dollars
($5,000,000) in the aggregate during the term of the Credit Facility, and
(iii) sales of real estate not subject to a Mortgage and Equipment shall not
exceed Ten Million Dollars ($10,000,000) in the aggregate during the term of the
Credit Facility;
     (n) ordinary course sales of Cash Equivalents in connection with 11.3(b)
and made in accordance with the Borrower’s past practices; and
          (o) the transfer of assets owned by a Subsidiary or a Subsidiary
Guarantor to the Borrower or a Subsidiary Guarantor; provided that the Borrower
and each such transferee shall ensure compliance with the provisions of the
Security Documents and shall otherwise execute such agreements and other
documents as may be requested by the Administrative Agent in connection with the
maintenance of perfected security interests in favor of the Administrative Agent
and the Lenders.
     Upon the consummation of sales made pursuant to the above Section 11.5, and
upon the request of the Borrower, the Administrative Agent and the Lenders will
release their liens on the applicable property and the Administrative Agent
shall execute such documents as may be necessary to evidence such releases, all
such documents to be in form and substance satisfactory to the Administrative
Agent.
          SECTION 11.6 Limitations on Dividends and Distributions. Declare or
pay any dividends upon any of its capital stock or any other ownership
interests; purchase, redeem, retire or otherwise acquire, directly or
indirectly, any shares of its capital stock or other ownership interests, or
make any distribution of cash, property or assets among the holders of

70



--------------------------------------------------------------------------------



 




shares of its capital stock or other ownership interests, or make any change in
its capital structure, except:
     (a) the Borrower or any Subsidiary may pay dividends in shares of its own
capital stock, membership interests, or other ownership units; and
     (b) any Subsidiary may pay cash dividends to the Borrower or to its parent
Subsidiary;
     (c) so long as no Default or Event of Default has occurred or would be
caused thereby, and the Borrower is in pro forma compliance with the covenants
set forth in Article X hereof, the Borrower may redeem and repurchase shares of
its stock pursuant to a repurchase program authorized from time to time by its
Board of Directors and/or declare and make cash dividend payments, in an
aggregate amount over the term of the Credit Facility (for all such redemptions,
repurchases and dividends) not to exceed Fifty Million Dollars ($50,000,000)
plus fifty percent (50%) of Cumulative Net Income for the period commencing with
the fiscal quarter beginning December 26, 2005 and ending on the most recent
fiscal quarter end prior to such payment or repurchase for which financial
statements were delivered in accordance with Section 8.1; and
     (d) the Borrower may accept in payment of the exercise price of stock
options granted to employees shares of its stock owned by the optionee.
          SECTION 11.7 Limitations on Exchange and Issuance of Ownership
Interests. Issue, sell or otherwise dispose of any class or series of capital
stock or other ownership interests that, by its terms or by the terms of any
security into which it is convertible or exchangeable, is, or upon the happening
of an event or passage of time would be, (a) convertible or exchangeable into
Debt or (b) required to be redeemed or repurchased, including at the option of
the holder, in whole or in part, or has, or upon the happening of an event or
passage of time would have, a redemption or similar payment due.
          SECTION 11.8 Transactions with Affiliates. Except for transactions
permitted by 11.3, 11.6 and 11.7, directly or indirectly (a) make any loan or
advance to, or purchase or assume any note or other obligation to or from, any
of its officers, directors, shareholders or other Affiliates, or to or from any
member of the immediate family of any of its officers, directors, shareholders
or other Affiliates, or subcontract any operations to any of its Affiliates or
(b) enter into, or be a party to, any other transaction not described in clause
(a) above with any of its Affiliates, except pursuant to the reasonable
requirements of its business and upon fair and reasonable terms that are no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not its Affiliate.
          SECTION 11.9 Certain Accounting Changes; Organizational Documents.
(a) Change its Fiscal Year end or any Fiscal Quarter end, or make any change in
its accounting treatment and reporting practices except consistent with GAAP or
(b) amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner adverse in any respect to the rights
or interests of the Lenders.

71



--------------------------------------------------------------------------------



 



          SECTION 11.10 Amendments; Payments and Prepayments of Subordinated
Debt. Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of the Senior Subordinated Notes or any other Subordinated
Debt, or cancel or forgive, make any payment or prepayment on, or redeem or
acquire for value (including without limitation by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due) the Senior Subordinated Notes or any other Subordinated Debt,
other than, so long as no Default or Event of Default shall have occurred and be
continuing or would be caused thereby, (i) regularly scheduled payments of
accrued interest on the Senior Subordinated Notes (including additional interest
required to be paid on account of a registration default arising under the
registration rights agreements in connection with the Senior Subordinated Notes
in an amount not to exceed more than one percent (1%) per year per annum) to the
extent such payments are permitted under the subordination provisions thereof,
(ii) Permitted Note Repurchases and (iii) principal payments or prepayments of
intercompany Subordinated Debt between the Borrower and the Subsidiary
Guarantors.
          SECTION 11.11 Restrictive Agreements.
     (a) Negative Pledges. Enter into any Debt which (i) contains any negative
pledge on assets or any covenants more restrictive than the provisions of
Articles IX, X and XI hereof, or (ii) restricts, limits or otherwise encumbers
its ability to incur Liens on or with respect to any of its assets or properties
other than the assets or properties securing such Debt (excluding, solely for
the purposes of this Section 11.11(a), the Senior Subordinated Notes so long as
such Senior Subordinated Notes do not restrict, limit or otherwise encumber the
ability of the Borrower or any Subsidiary to incur Liens in favor of the
Administrative Agent or any Lender under this Credit Facility to the extent the
Debt under the Credit Agreement is permitted under the Senior Subordinated
Notes).
     (b) Restrictions on Dividends. Enter into or permit to exist any agreement
which impairs or limits the ability of any Subsidiary of the Borrower to pay
dividends or distributions to the Borrower.
          SECTION 11.12 Nature of Business. Alter the character or conduct of
the business conducted by the Borrower and its Subsidiaries as of the Closing
Date.
          SECTION 11.13 Impairment of Security Interests. Take or omit to take
any action which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Lenders pursuant to the Security Documents) any
interest whatsoever in the Collateral, except for Liens permitted under
Section 11.2 and asset sales permitted under Section 11.5.
          SECTION 11.14 SRLS Entities Restrictions. (a) Except as permitted
under Section 11.4 of this Agreement, materially change or alter the character
or conduct of business by any SRLS Entity from and after the Closing Date,
(b) except as expressly permitted under this Agreement, increase the assets,
liabilities or revenue of any SRLS Entity from and after the Closing Date or
(c) permit any SRLS Entity to create, incur, assume or suffer to exist any
Guaranty Obligations at any time.

72



--------------------------------------------------------------------------------



 



          SECTION 11.15 Franchisees Restrictions. Permit the amount of total
assets, as determined in accordance with GAAP, of all Franchisees that are
Subsidiaries to exceed Twenty-Five Million Dollars ($25,000,000) in the
aggregate.
ARTICLE XII
DEFAULT AND REMEDIES
          SECTION 12.1 Events of Default. Each of the following shall constitute
an Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue
unremedied for five (5) Business Days.
     (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed to be made by or on behalf of the Borrower or
any of its Subsidiaries under this Agreement, any other Loan Document or any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, be incorrect or
misleading in any material respect when made or deemed made, or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any Subsidiary under this Agreement, any
other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualification shall be incorrect or misleading in any material respect when made
or deemed made.
     (d) Default in Performance of Certain Covenants. The Borrower or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.5(e)(i), 9.10, 9.11 or
9.12 or Articles X or XI of this Agreement.
     (e) Default in Performance of Other Covenants and Conditions. The Borrower
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.

73



--------------------------------------------------------------------------------



 



     (f) Hedging Agreement. The Borrower shall default in the performance or
observance of any terms, covenant, condition or agreement (after giving effect
to any applicable grace or cure period) under any Hedging Agreement and such
default causes the termination of such Hedging Agreement or permits any
counterparty to such Hedging Agreement to terminate any such Hedging Agreement
and the Termination Value owed by the Borrower as a result thereof exceeds
$5,000,000.
     (g) Debt Cross-Default. The Borrower or any of its Subsidiaries shall (i)
default in the payment of any Debt (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Debt is in excess of
$5,000,000 beyond the period of grace if any, provided in the instrument or
agreement under which such Debt was created, or (ii) default in the observance
or performance of any other agreement or condition relating to any Debt (other
than the Loans or any Reimbursement Obligation) the aggregate outstanding amount
of which Debt is in excess of $5,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).
     (h) Other Cross-Defaults. The Borrower or any of its Subsidiaries shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract which default is not cured
within any applicable grace period, unless, but only as long as, the existence
of any such default is being contested by the Borrower or any such Subsidiary in
good faith by appropriate proceedings and adequate reserves in respect thereof
have been established on the books of the Borrower or such Subsidiary to the
extent required by GAAP.
     (i) Change in Control. (i) Any person or group of persons (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
shall obtain ownership or control in one or more series of transactions of more
than twenty percent (20%) of the common stock or twenty percent (20%) of the
voting power of the Borrower entitled to vote in the election of members of the
board of directors of the Borrower, (ii) there shall have occurred under any
indenture or other instrument evidencing any Debt in excess of $1,000,000 any
“change in control” (as defined in such indenture or other evidence of Debt)
obligating the Borrower to repurchase, redeem or repay all or any part of the
Debt or capital stock provided for therein, or (iii) any “Change of Control”
under any Subordinated Debt permitted under this Agreement of the Borrower or
its Subsidiaries, including, without limitation, the Senior Subordinated Notes,
or any document executed in connection therewith (any such event, a “Change in
Control”).
     (j) Voluntary Bankruptcy Proceeding. The Borrower or any Subsidiary thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or

74



--------------------------------------------------------------------------------



 



composition for adjustment of debts, (iii) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under such bankruptcy laws or other laws, (iv) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of a substantial part of its property, domestic or foreign, (v) admit in
writing its inability to pay its debts as they become due, (vi) make a general
assignment for the benefit of creditors, or (vii) take any corporate action for
the purpose of authorizing any of the foregoing.
     (k) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
     (l) Failure of Agreements. Any material provision of this Agreement or any
material provision of any other Loan Document shall for any reason cease to be
valid and binding on the Borrower or Subsidiary party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien on, or security interest in,
any of the collateral purported to be covered thereby, in each case other than
in accordance with the express terms hereof or thereof.
     (m) Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Section 412 of
the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an accumulated funding deficiency in excess of
$1,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$1,000,000.
     (n) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $5,000,000 in any Fiscal Year
shall be entered against the Borrower or any of its Subsidiaries by any court
and such judgment or order shall continue without discharge or stay for a period
of thirty (30) days.
     (o) Environmental. Any one or more Environmental Claims shall have been
asserted against the Borrower or any of its Subsidiaries; the Borrower and its
Subsidiaries

75



--------------------------------------------------------------------------------



 



would be reasonably likely to incur liability as a result thereof; and such
liability would be reasonably likely, individually or in the aggregate, to have
a Material Adverse Effect.
          SECTION 12.2 Remedies. Upon the occurrence of an Event of Default,
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower:
     (a) Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 12.1(j) or
(k), the Credit Facility shall be automatically terminated and all Obligations
(other than Hedging Obligations) shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
          SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or

76



--------------------------------------------------------------------------------



 




remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No delay
or failure to take action on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, any of its Subsidiaries, the
Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.
          SECTION 12.4 Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 5.3 and 14.2) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.2.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

77



--------------------------------------------------------------------------------



 



ARTICLE XIII
THE ADMINISTRATIVE AGENT
     SECTION 13.1 Appointment and Authority. Each of the Lenders, the Issuing
Lender and the Swingline Lender hereby irrevocably appoints Wachovia to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third party beneficiary of any of such provisions.
     SECTION 13.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the

78



--------------------------------------------------------------------------------



 



Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 14.11 and Section 12.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     SECTION 13.6 Resignation of Administrative Agent.

79



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 14.2
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     (b) Any resignation by Wachovia as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.
     SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and

80



--------------------------------------------------------------------------------



 



decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     SECTION 13.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.
     SECTION 13.9 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans and Reimbursement Obligations, payment of all
outstanding fees and expenses hereunder, the termination of the Revolving Credit
Commitment and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 14.11,
if approved, authorized or ratified in writing by the Required Lenders;
     (b) to subordinate or release any Lien on any Collateral granted to or held
by the Administrative Agent under any Loan Document to the holder of any lien
permitted pursuant to Section 11.2; and
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty Agreement
pursuant to this Section.
ARTICLE XIV
MISCELLANEOUS
     SECTION 14.1 Notices.
     (a) Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as

81



--------------------------------------------------------------------------------



 



electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page
(provided the recipients of such notice have been made specifically aware of the
posting of such notice by any other method permitted by this Section 14.1(a)),
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.
     (b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

         
 
  If to the Borrower:   O’Charley’s Inc.
3038 Sidco Drive
Nashville, Tennessee 37204
Attention: Mr. Lawrence Hyatt, Chief Financial Officer
Telephone No.: (615) 782-8818
Telecopy No.: (615) 782-5031
 
       
 
  With copies to:   Bass, Berry & Sims, PLC
315 Deaderick Street
Nashville, TN 37238
Attention: J. Page Davidson
Telephone No.: (615) 742-6200
Telecopy No.: (615) 742-6293
 
       
 
  If to Wachovia as    
 
  Administrative Agent:   Wachovia Bank, National Association
Charlotte Plaza, NC0680
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services
Telephone No.: (704) 374-2698
Telecopy No.: (704) 383-0288
 
       
 
  With a copy to:   Wachovia Bank, National Association
One South Broad, 8th Floor
Philadelphia, PA 19107
Attention: Ms. Martha Winters
Telephone No.: (267) 321-6714
Telecopy No.: (267) 321-6700

82



--------------------------------------------------------------------------------



 



         
 
  If to any Lender: To the address set forth on the Register.

     (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit issued.
     SECTION 14.2 Expenses; Indemnity.
     (a) Costs and Expenses. The Borrower and any other Credit Party, jointly
and severally, shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Issuing Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental

83



--------------------------------------------------------------------------------



 



Claim related in any way to the Borrower or any of its Subsidiaries, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Applicable Margin (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 5.7.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

84



--------------------------------------------------------------------------------



 



     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
          SECTION 14.3 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Lender, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender, the Swingline Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, the Issuing Lender or
the Swingline Lender, irrespective of whether or not such Lender, the Issuing
Lender or the Swingline Lender shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender or the Swingline Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing
Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender, the Issuing Lender and the Swingline Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
          SECTION 14.4 Governing Law. This Agreement and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with and all issues related to the
legality, validity or enforceability hereof and thereof shall be determined
under the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
regard to the conflicts of law principles thereof.
     SECTION 14.5 Jurisdiction and Venue.
     (a) Jurisdiction. The Borrower hereby irrevocably consents to the personal
jurisdiction of the state and federal courts located in New York, New York and
Mecklenburg County, North Carolina (and any courts from which an appeal from any
of such courts must or may be taken), in any action, claim or other proceeding
arising out of any dispute in connection with this Agreement and the other Loan
Documents, any rights or obligations hereunder or thereunder, or the performance
of such rights and obligations. The Borrower hereby irrevocably consents to the
service of a summons and complaint and other process in any action, claim or
proceeding brought by the Administrative Agent or any Lender in connection with
this Agreement or the other Loan Documents, any rights or obligations hereunder
or thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 14.1. Nothing in this
Section 14.5 shall affect the right of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by Applicable Law or affect

85



--------------------------------------------------------------------------------



 



the right of the Administrative Agent or any Lender to bring any action or
proceeding against the Borrower or its properties in the courts of any other
jurisdictions.
     (b) Venue. The Borrower hereby irrevocably waives any objection it may have
now or in the future to the laying of venue in the aforesaid jurisdictions in
any action, claim or other proceeding arising out of or in connection with this
Agreement, any other Loan Document or the rights and obligations of the parties
hereunder or thereunder. The Borrower irrevocably waives, in connection with
such action, claim or proceeding, any plea or claim that the action, claim or
other proceeding has been brought in an inconvenient forum.
          SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 14.7 Reversal of Payments. To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
          SECTION 14.8 Injunctive Relief; Punitive Damages.
     (a) Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
     (b) Punitive Damages. The Administrative Agent, the Lenders and the
Borrower (on behalf of itself and its Subsidiaries) hereby agree that no such
Person shall have a remedy of punitive or exemplary damages against any other
party to a Loan Document and each such

86



--------------------------------------------------------------------------------



 



Person hereby waives any right or claim to punitive or exemplary damages that it
may now have or that may arise in the future in connection with any Dispute,
whether such Dispute is resolved through arbitration or judicially.
          SECTION 14.9 Accounting Matters. All financial and accounting
calculations, measurements and computations made for any purpose relating to
this Agreement, including, without limitation, all computations utilized by the
Borrower or any Subsidiary thereof to determine compliance with any covenant
contained herein, shall, except as otherwise expressly contemplated hereby or
unless there is an express written direction by the Administrative Agent to the
contrary agreed to by the Borrower, be performed in accordance with GAAP as in
effect on the Closing Date. In the event that changes in GAAP shall be mandated
by the Financial Accounting Standards Board, or any similar accounting body of
comparable standing, or shall be recommended by the Borrower’s certified public
accountants, to the extent that such changes would modify such accounting terms
or the interpretation or computation thereof, such changes shall be followed in
defining such accounting terms only from and after the date the Borrower and the
Required Lenders shall have amended this Agreement to the extent necessary to
reflect any such changes in the financial covenants and other terms and
conditions of this Agreement.
          SECTION 14.10 Successors and Assigns; Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time

87



--------------------------------------------------------------------------------



 



owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
     (C) the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.
          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.
          (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

88



--------------------------------------------------------------------------------



 



          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
14.11 that directly affects such Participant and could not be affected by a vote
of the Required Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each

89



--------------------------------------------------------------------------------



 



Participant shall be entitled to the benefits of Sections 5.8, 5.9, 5.10 and
5.11 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.2 as
though it were a Lender, provided such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.11(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
          SECTION 14.11 Amendments, Waivers and Consents. Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:
     (a) (i) increase the Revolving Credit Commitment of any Lender or increase
the amount of any Revolving Credit Loan, (ii) reduce the Revolving Credit
Commitment Percentage, rate of interest or fees payable on any Revolving Credit
Loan or Reimbursement Obligation, (iii) reduce or forgive the principal amount
of any Revolving Credit Loan or the amount of any Reimbursement Obligation, (iv)
extend the originally scheduled time or times of payment of the principal of any
Revolving Credit Loan or Reimbursement Obligation or the time or times of
payment of interest on any Revolving Credit Loan or Reimbursement Obligation or
any fee or commission with respect thereto, (v) permit any subordination of the
principal or interest on any Revolving Credit Loan or Reimbursement Obligation
or (vi) extend the time of the obligation of the Lenders holding Revolving
Credit Commitments to make or issue or participate in letters, in each case,
without the written consent of each Lender holding Revolving Credit Loans or a
Revolving Credit Commitment;
     (b) (i) release the Borrower from the Obligations (other than Hedging
Obligations) hereunder, (ii) permit any assignment (other than as specifically
permitted or contemplated in this Agreement) of any of the Borrower’s rights and
obligations hereunder, (iii) release any material portion of the Collateral or
release any Security Document (other than asset sales

90



--------------------------------------------------------------------------------



 



permitted pursuant to Section 11.5 (which such Collateral may be released upon
the consent of the Administrative Agent only) and as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security
Document), (iv) release any Subsidiary Guarantor from its respective Guaranty
Obligations, (v) permit any Liens (other than Permitted Liens) on any Collateral
secured under this Credit Facility or (vi) amend the provisions of this
Section 14.11 or the definition of Required Lenders, in each case, without the
prior written consent of each Lender.
In addition, no amendment, waiver or consent to the provisions of Section 5.4
with respect to the pro rata treatment of payments, or Section 5.5 with respect
to the application of proceeds, shall be made without the consent of each Lender
adversely affected thereby.
In addition, no amendment, waiver or consent shall be made to the provisions of
(a) Article XIII without the written consent of the Administrative Agent, and
(b) Article III without the written consent of the Issuing Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.
          SECTION 14.12 Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency, or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document (or any
Hedging Agreement with a Lender or the Administrative Agent) or any action or
proceeding relating to this Agreement or any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any
purchasing Lender, proposed purchasing Lender, Participant or proposed
Participant or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or

91



--------------------------------------------------------------------------------



 




any of its subsidiaries or affiliates. For purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from a Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 14.13 Performance of Duties. The Borrower’s obligations under
this Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.
          SECTION 14.14 All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
          SECTION 14.15 Survival of Indemnities. Notwithstanding any termination
of this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
          SECTION 14.16 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
          SECTION 14.17 Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
          SECTION 14.18 Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and

92



--------------------------------------------------------------------------------



 




National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          SECTION 14.19 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
          SECTION 14.20 Term of Agreement. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated. The Administrative Agent is hereby permitted to release all Liens on
the Collateral in favor of the Administrative Agent, for the ratable benefit of
itself and the Lenders, upon repayment of the outstanding principal of and all
accrued interest on the Loans, payment of all outstanding fees, expenses and
other Obligations hereunder and the termination of the Lender’s Commitments. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
          SECTION 14.21 Advice of Counsel. Each of the parties represents to
each other party hereto that it has discussed this Agreement with its counsel.
          SECTION 14.22 USA Patriot Act. The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and Guarantors, which information includes the name and
address of each Borrower and Guarantor and other information that will allow
such Lender to identify such Borrower or Guarantor in accordance with the Act.
          SECTION 14.23 No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
          SECTION 14.24 Inconsistencies with Other Documents; Independent Effect
of Covenants.

93



--------------------------------------------------------------------------------



 



     (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided, that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.
     (b) This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement, as amended, effective from and after the Closing Date. The
execution and delivery of this Agreement shall not constitute a novation of any
Debt or other obligations owing to the Lenders or the Administrative Agent under
the Existing Credit Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Agreement. On the Closing Date, the
credit facilities described in the Existing Credit Agreement, as amended, shall
be amended, supplemented, modified and restated in their entirety by the
facilities described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, as amended,
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Closing Date, reflect the Commitments of the Lenders
hereunder.
     (c) The Borrower expressly acknowledges and agrees that each covenant
contained in Articles IX, X, or XI hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles IX, X, or XI if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles IX, X, or XI.
[Signature pages to follow]

94



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

                      O’CHARLEY’S INC., as Borrower    
 
               
 
  By:   /s/ Lawrence E. Hyatt                  
 
      Name:   Lawrence E. Hyatt    
 
               
 
      Title:   Chief Financial Officer, Secretary and Treasuer     
 
               

[Signature Pages Continue]
[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent and Lender    
 
               
 
  By:   /s/ Martha M. Winters                  
 
      Name:   Martha M. Winters    
 
               
 
      Title:   Director    
 
               

[Signature Pages Continue]
[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      AMSOUTH BANK, as Swingline Lender and Lender    
 
               
 
  By:   /s/ Monty Trimble                  
 
      Name:   Monty Trimble    
 
               
 
      Title:   Senior Vice President    
 
               


[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      KEYBANK NATIONAL ASSOCIATION, as Lender    
 
               
 
  By:       /s/ Marianne T. Meil                  
 
      Name:   Marianne T. Meil     
 
               
 
      Title:   Senior Vice President     
 
               

[Signature Pages Continue]
[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as Lender    
 
               
 
  By:   /s/ John H. Schmidt                  
 
      Name:   John H. Schmidt    
 
               
 
      Title:   Vice President    
 
               


[Signature Pages Continue]
[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, as Lender    
 
               
 
  By:   /s/ John B. Middelberg                  
 
      Name:   John B. Middelberg    
 
               
 
      Title:   Senior Vice President    
 
               


[Signature Pages Continue]
[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      FIFTH THIRD BANK, as Lender    
 
               
 
  By:   /s/ John Perez                  
 
      Name:   John Perez    
 
               
 
      Title:   Vice President    
 
               


[Signature Pages Continue]
[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      U.S. BANK NATIONAL ASSOCIATION, as Lender    
 
               
 
  By:   /s/ Michael P. Dickman                  
 
      Name:   Michael P. Dickman    
 
               
 
      Title:   Vice President    
 
               


[Signature Pages Continue]
[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      FIRST TENNESSEE BANK, as Lender    
 
               
 
  By:       /s/ Ned Spitzer                  
 
      Name:   Ned Spitzer     
 
               
 
      Title:   Vice President     
 
               

[Signature Pages Continue]
[Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



                      SUNTRUST BANK, as Lender    
 
               
 
  By:       /s/ Kap Yarbrough                  
 
      Name:   Kap Yarbrough     
 
               
 
      Title:   Banking Officer     
 
               

[Second Amended and Restated Credit Agreement]

 